 647
 
MIRON 
&
 
SONS
,
 
INC
.
 
 
358 NLRB 
No. 78
 
Miron & Sons, Inc. 
and
 
Laundry, Dry
-
Cleaning & 
Allied Workers Joint Board. 
Case 02

CA

039597
 
July 
3
,
 
2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On 
December 17, 2010,
 
Administrative Law Judge 
Steven Davis issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief, and the 
Acting General Counsel filed an answering brief.
 
The National Labor Relations Board has delegated its 
au
thority in this proceeding to a three
-
member panel.  
 

record in light of the exceptions and briefs and has d
e-

1
 
and concl
u-
sions and to adopt the recommended 
Order as modified 
and set forth in full below.
2
 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 

Law 1
.
 

provide information about bargaining to employees, and 
by warning a
nd advising employees not to provide i
n-
formation to the Union, the Respondent violated Section 

 

m-
ber the remaining paragraphs accordingly.
 
                                        
                  
 
1
 


icy is not to overrule an admini
s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951
).  We have carefully examined the record and find no 

 

Sec. 8(a)(5) and (1) of the Act by unilaterally ceasing all payments to 

und, Retirement Fund, and Education and Legal 
Assistance Fund from November 27, 2009
,
 
to about April 27, 2010, and 
by failing to make full payments to the funds thereafter, we find it 
unnecessary to pass on his additional finding that the Respondent ind
e-
pe

November 25, 2009 letter informing the Union that it would cease 

collective
-
bargaining agreement.
 
2
 
We shall modify the jud

new Order and notice to conform to the violations found and the 

e-
dy to provide that, to the extent that an employee has made personal 
contributions t
o a fund that are accepted by the fund in lieu of the e
m-

the Respondent will reimburse the employee, but the amount of such 
reimbursement will constitute a setoff to the amount that the
 
Respon
d-
ent otherwise owes the fund.
 
ORDER
 
The National Labor Relations Board adopts t
he re
c-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Miron & Sons, Inc.
, Bronx, New York, 
its 
officers, agents, successors, and assigns, shall
 
1. 
Cease and desist from
 
(a) 
Warning and 
advising its shop steward not to pr
o-
vide information about bargaining to employees, and 
warning and advising employees not to provide info
r-
mation to the Union.
 
(b) 
Warning its employees not to speak to employees 
about the Union at all times during the work
day, inclu
d-
ing break and lunchtimes.
 
(c) 
Threatening its employees that they would be di
s-
charged because they participated in activities on behalf 
of the Union or other protected, concerted activities.
 
(d) 
Threatening its employees that the shop would be 
c
losed and they would be discharged if the Respondent 

 
(e) 
Threatening its employees that they would be di
s-
charged and not permitted to return to the facility if they 
went on strike against the Respondent.
 
(f) 
Promising its employees a wage increase or promi
s-
ing that it would maintain benefits and implement new 
benefits if the Union no longer represented them.
 
(g) 
Polling its employees by having them indicate in 
writing, in the presence of its agent, whether the
y su
p-
ported the Union or the Employer.
 
(h) 
Interrogating its employees about their union 
membership, activities, and sympathies.
 
(i) 
Continuing to deduct 
u
nion dues from its emplo
y-

funds to the Union 
from November 27, 2009
,
 
to about 
April 19, 2010.
 
(j) 
Issuing written warnings to, discharging, or othe
r-
wise discriminating against Miguel Figueroa, or any ot
h-
er employee, for supporting Laundry, Dry
-
Cleaning & 
Allied Workers Joint Board, or any other labor
 
organiz
a-
tion, or for engaging in other protected concerted activ
i-
ties.
 
(k) 
Failing and refusing to bargain in good faith with 
Laundry, Dry
-
Cleaning & Allied Workers Joint Board, 
as the exclusive collective
-
bargaining representative of 
the employees in the
 
following unit:
 
 
Included: All production employees, drivers, engineers, 
washroom employees, mechanics and helpers e
m-
ployed by the Employer at its facility located at 220 
Coster Street, Bronx, New York.  Excluded: All other 
employees, including office cle
rical employees and s
u-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
648
 
pervisors, guards and professional employees as d
e-
fined in the Act.
 
 
(l) 
Conditioning further bargaining with the Union u
p-
on the commitment of the Union to refrain from han
d-
bil
l

any st
rike or picketing activity.
 
(m) 

Retirement Fund, and Education and Legal Assistance 
Fund from November 27, 2009
,
 
to about April 27, 2010, 
and failing to make full and complete payments to the 
funds thereaft
er without providing the Union notice and 
an opportunity to bargain.
 
(n) 
Granting a wage increase of 
30 cents
 
per hour to its 
unit employees about December 10, 2010
,
 
without 
providing the Union notice and an opportunity to ba
r-
gain.
 
(o) 
Refusing to bargain 
with the Union because the 

 
(p) 

c-
cess to unit employees at the facility in about January 
2010, without providing the Union notice and an oppo
r-
tunity to bargain.
 
(q) 
In any like o
r related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) 
On request, bargain w
ith the Union as the exclusive 
representative of the employees in the appropriate unit 
set forth above concerning terms and conditions of e
m-
ployment and, if an understanding is reached, embody 
the understanding in a signed agreement.
 
(b) 
On request, cancel
 
and rescind all terms and cond
i-
tions of employment which it unlawfully implemented 
on and after November 27, 2009, but nothing in this O
r-
der is to be construed as requiring the Respondent to 
cancel any unilateral changes that benefited the unit e
m-
ployees,
 
such as the 
30 cents
-
per
-
hour wage raise.
 
(c) 
Make whole the Union Health Fund, Retirement 
Fund, Education and Legal Assistance Fund in the ma
n-
ner set forth in the Remedy section of this decision.
 
(d) 
Make whole the employees for any expenses, if 
any, res
ulting from its failure to make the required pa
y-
ments to the Funds set forth above.
 
(e) 
Within 14 days from the date of this Order, offer 
Miguel Figueroa full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 
p
osition, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.
 
(f) 
Make Miguel Figueroa whole for any loss of ear
n-
ings and other benefits suffered as a result of the discri
m-
ination against him in the manner set forth in 
the remedy 
section of the decision.
 
(g) 
Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warning i
s-
sued to Miguel Figueroa on September 17, 2009, and his 
discharge, and within 3 days thereafter notify him in 
w
riting that this has been done and that the warning and 
discharge will not be used against him in any way.
 
(h) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonab
le place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to a
nalyze the amount of backpay due under 
the terms of this Order.
 
(i) 
Within 14 days after service by the Region, post at 
its Bronx, New York facility, copies of the attached n
o-

3
  
Co
p-
ies of the notice, on forms
 
provided by the Regional D
i-
rector for Region 2, after being signed by the Respon
d-

Respondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices to 
employee
s are customarily posted.  In addition to phys
i-
cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 
an internet site, and/or other electronic means, if the R
e-
spondent customarily communicate
s with its employees 
by such means.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-
spondent has g
one out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 1, 2
009.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
                                        
                  
 
3
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the Uni
ted States Court of Appeals Enforcing an Order of the 

 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
649
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act t
ogether with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
warn and or advise our shop steward not 
to provide information about bargaining to you, or warn 
or advise you not to provid
e information to the Union.
 
W
E WILL NOT
 
warn you not to speak to employees 
about the Union at all times during the workday, inclu
d-
ing break and lunch times.
 
 
W
E WILL NOT
 
threaten you that you would be di
s-
charged because you participated in activities on be
half 
of the Union or other protected, concerted activities.
 
 
W
E WILL NOT
 
threaten you that the shop would be 
closed and you would be discharged if we had to accept 

 
 
W
E WILL NOT
 
threaten you that you would be di
s-
charged and n
ot permitted to return to the facility if you 
went on strike against us
.
 
W
E WILL NOT
 
promise you a wage increase or promise 
that we will maintain benefits and implement new ben
e-
fits if the Union no longer represented you.
 
W
E WILL NOT
 
poll you by having you
 
indicate in wri
t-
ing, in the presence of our agent, whether you supported 
the Union or us.
 
W
E WILL NOT
 
question you about your union membe
r-
ship, activities, and sympathies.
 
W
E WILL NOT
 
continue to deduct 
u
nion dues from your 
paychecks and then fail or refu
se to remit those funds to 
the Union.
 
W
E WILL NOT
 
issue written warnings to you, discharge 
you, or otherwise discriminate against you for supporting 
Laundry, Dry
-
Cleaning & Allied Workers Joint Board,
 
or any other labor organization, or for engaging in oth
er 
protected concerted activities.
 
W
E WILL NOT
 
fail or refuse to bargain in good faith 
with Laundry, Dry
-
Cleaning & Allied Workers Joint 
Board as the exclusive collective
-
bargaining represent
a-
tive of the employees in the following unit:
 
 
Included: All 
production employees, drivers, engineers, 
washroom employees, mechanics and helpers e
m-
ployed by the Employer at its facility located at 220 
Coster Street, Bronx, New York.  Excluded: All other 
employees, including office clerical employees and s
u-
pervisors,
 
guards and professional employees as d
e-
fined in the Act.
 
 
W
E WILL NOT
 
condition further bargaining with the 
Union upon the commitment of the Union to refrain from 
handbilling our customers or from engaging in any strike 
or picketing activity.
 
W
E WILL NOT
 

Fund, Retirement Fund, and Education and Legal Assi
s-
tance Fund, or fail to make full and complete payments 
to those funds thereafter without providing the Union 
notice and an opportunity to bargain.
 
W
E WILL NOT
 
grant
 
wage increases to you without 
providing the Union notice and an opportunity to ba
r-
gain.
 
W
E WILL NOT
 
refuse to bargain with the Union because 

 
W
E WILL NOT
 
implement new rules regarding the U
n-

roviding the Union notice 
and an opportunity to bargain.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Federal labor law.
 
 
W
E 
WILL
, on request, bargain with the Union as th
e 
exclusive representative of the employees in the appr
o-
priate unit set forth above concerning terms and cond
i-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement.
 
 
W
E 
WILL
, on request, cancel and rescind 
all terms and 
conditions of employment which we unlawfully impl
e-
mented on and after November 27, 2009, but we are not 
required to cancel any unilateral changes that benefited 
you, such as the $.30
-
per
-
hour wage raise.
 
 
W
E 
WILL
 
make whole the Union Health F
und, Retir
e-
ment Fund, and Education and Legal Assistance Fund.
 
 
W
E 
WILL
 
make you whole for expenses, if any, resul
t-
ing from our failure to make the required payments to the 
Funds set forth above.
 
 
W
E 
WILL
 

Order, 
offer Miguel Figueroa full reinstatement to his 
former job or, if that job no longer exists, to a 
substa
n-
tially equivalent position, without prejudice to his senio
r-
ity or any other rights or privileges previously enjoyed.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
650
 
W
E 
WILL
 
make Miguel Figueroa whole
 
for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest.
 
W
E 
WILL

Order, remove from our files any reference to the unla
w-
ful warning issued to Migue
l Figueroa on September 17, 
2009, and to his discharge, and 
WE 
WILL
, within 3 days 
thereafter, notify him in writing that this has been done 
and that the warning and discharge will not be used 
against him in any way.
 
 
M
IRON 
&
 
S
ONS
,
 
I
NC
.
 
 
Karen Newman, Esq.
, 
for the General Counsel.
 
Regina E. Faul, Esq. (Rivkin Radler, LLP),
 
of 
Uniondale, N
ew 
York
, for the Respondent.
 
Elizabeth Vladeck, Esq., Workers United
, of New York, New 
York, for the Union.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
S
TEVEN 
D
AVIS
, Administrative Law
 
Judge
.  
Based on a 
charge, a first amended charge, a second amended charge, and a 
third amended charge filed on November 24 and December 14, 
2009, January 25 and February 25, 2010, respectively by Lau
n-
dry, Dry
-
Cleaning & Allied Workers Joint Board (Union)
, an 
amended complaint was issued against Miron & Sons, Inc. 
(Respondent or Employer) on May 28, 2010.
 
The complaint, as amended at the hearing, alleges essentially 
that the Respondent committed numerous violations of Section 
8(a)(1) of the Act, including 
warnings, threats of discharge and 
shop closure, promises of wage increases and benefits, and 
interrogations.
1
 
 
The complaint also alleges that the Respondent 
unlawfully issued a written warning to Miguel Figue
roa and 
discharged him.
 
In addition, the compl
aint alleges that in violation of its obl
i-
gation to bargain in good faith with the Union, the Respondent 
advised the Union that it would make no financial contributions 
to the Union 
Funds; 
conditioned bargaining with the Union; 
threatened to fire employees
 
who engaged in a strike; deducted 
union dues from employees paychecks but failed to remit those 
funds to the Union; eliminated all payments to the Union

s 
health and welfare and pension funds; informed the Union that 
if it continued its picketing, the Res
pondent would assume that 
the Union was unwilling to bargain for a renewal agreement; 
granted a wage increase to its employees; refused to bargain 
with the Union unless employee Figueroa ceased to act as its 
collective
-
bargaining agent; and implemented new
 
rules regar
d-
ing the Union

s access to employees at the facility. The R
e-
spondent

s answer to the complaint denied the material alleg
a-
tions of the complaint.
 
On August 20, 2010, U.S. District Judge Barbara S. Jones i
s-
sued a Consent Judgment pursuant to Sect
ion 10(j) of the Act, 
in which counsel for the General Counsel and the Respondent 
                                        
                  
 
1
 

withdraw par. 16 of the complaint because it is duplicative of par. 
10(a), is granted.
 
agreed that 

pending the final disposition of this matter by the 
National Labor Relations Board, the Respondent
 
. . .
 
was e
n-
joined and restrained

 
from engaging in the conduc
t alleged in 
the complaint, and the Respondent agreed to take certain a
f-
firmative action to remedy the allegations of the complaint. 
 
Pursuant to that agreement, Miguel Figueroa was rein
stated.
 
On October 13, 14, and 18, 2010, a hearing was held before 
me 
in New York, N
ew York
.
2
 
 
On the entire record, including 
my observation of the demeanor of the witnesses, and after 
considering the briefs filed by the 
c
ounsel for the General 
Counsel and the Respondent, I make the following
3
 
F
INDINGS OF 
F
ACT
 
I
.
  
J
URISDICT
ION AND 
L
ABOR 
O
RGANIZATION 
S
TATUS
 
The Respondent, a New York corporation having its facility 
in the Bronx, New York, has been engaged in the operation of a 
commercial laundry servicing hotels in Manhattan and other 
boroughs. 
 
The Respondent annually derive
s gross revenues in 
excess of $1
 
million
, and performs services in excess of 
$50,000 for hotels located within New York State, including 
the Helmsley Midtown Hotel. 
 
The Respondent admits and I 
find that it is an employer engaged in commerce within the 
mea
ning of Section
 
2(2), (6), and (7) of the Act.
 
The Union was first known as the Amalgamated Clothing 
and Textile Workers Union (ACTWU). 
 
In 1996, the ACTWU 
merged with the International Ladies

 
Garment Workers Union 
to form UNITE. 
 
Thereafter, UNITE merged with the Hotel 
Employees and Restaurant Employees (HERE) and became 
UNITE HERE. 
 
In 2009, the Union disaffiliated from UNITE 
HERE and formed Workers United, and that year affiliated 
with the Service Employees International Union. 
 
The Union is 
now known as Laundry, Dry Cleaning & Allied Workers Joint 
Board, Workers United, affiliated with SEIU. 
 
Wilfredo 
Larancuent, the Union

s manager, testified that the Union re
p-
resents the same industry as it had historically, and has conti
n-
ued i
ts collective
-
bargaining relationships with many of the 
same employers throughout the changes in affiliations. 
 
He 
further stated that the structure of the Union, its staff, and 
members are the same as it had been d
uring the various name 
changes.
 
On March 
9, 2009, the Union wrote to the Respondent advi
s-
ing that on March 7, the Laundry, Dry Cleaning & Allied 
Workers Joint Board disaffiliated from UNITE HERE and b
e-
came an independent union, but that the Joint Board remains 
the employees

 
bargaining representa
tive, and that the contract 
between the Respondent and the Union 

remains effective.

 
The letter further advised that the Joint Board will continue to 
enforce the contract, and that the shop stewards and Joint Board 
staff representative would continue to 
represent the employees.
 
 

We are the same organization which you have recognized and 
with which you have dealt in the past.

 
 
The Union

s letter the 
following month stated that 

a mere change in international 
                                        
                  
 
2
 

granted.  I have received it in evidence as GC Exh. 54.
 
3
 
After the hearing closed, pursuant to a procedure agreed upon du
r-
ing the hearing, the Respondent submitted certain timecards which have 
b
een received in evidence as R. Exhs. 3(a), (b), and 4.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
651
 
affiliation does not change anything about our
 
continuing re
p-
resentational rights of bargaining unit employees of your co
m-
pany.

 
It thus appears that there was substantial continuity between 
the predecessor unions and the current Union with which the 
Respondent has been bargaining. 
 
Raymond F. Kravis 
Center 
for the Performing Arts, 
351 NLRB 143, 147 (2007)
.
 
Union 
M
anager Larancuent testified that the Respondent 
never refused to bargain with the Union because it did not b
e-
lieve that it was the collective
-
bargaining representative of its 
employees. 
 
The 
Respondent

s answer admits that the Union, as 
set forth in the complaint as Laundry, Dry
-
Cleaning & Allied 
Workers Joint Board, is a labor organization within the mea
n-
ing of Section 2(5) of the Act.
 
II
.
  
T
HE 
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
A. 
 
Background
 
Fo
r at least 20 years, the Respondent and the Union have had 
a collective
-
bargaining relationship, with their last contract 
running from November 28, 2006
,
 
to November 27, 2009, at 
which time the Union was known as Laundry, Dry Cleaning & 
allied Workers Join
t Board, UNITE HERE. 
 
Pursuant to that 
contract, the Union is the exclusive collective
-
bargaining repr
e-
sentative of the employees in the following appropriate colle
c-
tive
-
bargaining unit:
 
 
Included: All production employees, drivers, eng
i-
neers, washroom emp
loyees, mechanics and helpers e
m-
ployed by the Employer at its facility located at 220 Coster 
Street, Bronx, New York.
 
Excluded: All other employees, including office cler
i-
cal employees and supervisors, guards and professional 
em
ployees as defined in the Ac
t.
 
 
The Respondent

s president is Miron Markus. 
 
Its admitted 
manager and supervisor is Jose Lopez. 
 
The Employer

s admi
t-
ted agent who has acted as the 

translator and conduit of info
r-
mation for Respondent

s managers and supervisors

 
commun
i-
cations with it
s employees

 
is Cecilia Valderrama. 
 
The U
n-
ion

s manager is Wilfredo Larancuent, and its representative is 
Jorge Deschamps. 
 
The Respondent em
ploys about 80 workers.
 
B. 
 
Setting the Stage for Bargaining
 
Markus testified that in 2008, the Employer lost abou
t $3 
million. 
 
On December 15, 2008, Markus wrote to Larancuent, 
advising that due to the decline in the economy, hotels have 
suffered from low sales and have asked their laundries to cut 
their rates.
 
 
In addition, according to the letter, the Respon
d-
ent

s nonunion competitors lowered their prices to levels in 
effect more than 25 years ago. 
 
The letter further advised that 
the Respondent was experiencing 

severe financial difficulty,

 
was charging less money for its work, and needed to cut its 
expenses fur
ther. 
 
Markus informed the Union that it would not 
give its employees the scheduled contract wage increases 

until 
such time when this crisis passes 
. . .
 
and the economy stabili
z-
es and starts strengthening

 
and will also be unable to hire at 
the contract

s hiring wages in 2009, or pay the benefit fund 
increases or any other increases in the 
u
nion contract for the 
calendar year 2009. 
 
He offered to keep the wages a
nd benefits 
at the 2008 levels.
 
On December 18, Larancuent wrote to Markus, refusing to 
agree 
to Markus

 
proposals but offering to meet with him to 
discuss the 

current economic crisis and its implications to the 
laundry industry.

 
In order to ensure that the Respondent was 
honoring its contract, he asked for a list of all the unit emplo
y-
ees, thei
r date of hire, the amount of their increase on Dece
m-
ber 1, 2008, and their current rate of pay. 
 
Markus and Valde
r-
rama, who opens all the Employer

s mail, denied receiving that 
letter. 
 
Markus testified that later, in March or April, 2009, he 
told Larancu
ent that he never received an answer to his D
e-
cember 15 letter. 
 
Larancuent said he replied, and showe
d him 
the December 18 response.
 
The Union

s bargaining committee consisted of 
M
anager 
Larancuent, 
R
epresentative Jorge Deschamps
,
 
and employee 
members Mod
esta Alvarez, Cordova, Mig
uel Figueroa, and 
Juan Peguero.
 
Bargaining for a renewal collective
-
bargaining agreement 
began in about July 2009, and about six sessions were held 
before the contract expired on November 27, 2009.
 
C. 
 
Shop Steward Miguel Figueroa
 
Miguel Figueroa was employed by the Responden
t since 
June 2006, as a washer.
 
He, Deschamps
,
 
and Larancuent testified concerning the 
manner of Figueroa

s 

unusual

 
election as shop steward. 
 
A
p-
parently, no one was willing to occupy the position, and 
Figueroa nominated himself. 
 
An election was held at the shop 
at which those employees present ratified his nomination, and 
he became the steward in about June 2009, serving in that c
a-
pacity for abou
t 
5 months before his termination.
 
Figueroa represented at least one employee who was accused 
of misconduct in meetings with 
S
upervisors Carlos Vasquez 
and Jose Lopez. 
 
Employees spoke to him about problems with 
their employment, including medical insuranc
e, vacation
,
 
and 
hours of work. 
 
Figueroa called Union 
A
gent Deschamps for 
assistance, and Deschamps inquired into the matter. 
 
De
s-
champs confirmed that Figueroa, acting as the steward, made 
inquiries of the Union concerning problems that employees 
were ha
vi
ng at work.
 
Markus denied knowing that Figueroa was a shop steward 
before he was discharged. 
 
However, in her pretrial affidavit, 
Respondent agent
,
 
Valderrama
,
 
stated that 

Figueroa started 
talking a lot about the union right after he was named the shop 
steward.

 
 
She added that everyone in the shop believed that he 
was the steward because he was talking about the Union 

more 
and more.

 
 
However, she denied being notified by the Union
 
as to the identity of the steward, and Figueroa never told her 
that he was
 
the shop steward.
 
Figueroa stated that in July 2009, when bargaining for a new 
contract began, he attended negotiation sessions and gave the 
workers information about the progress 
of the bargaining. 
 
They asked him questions, including whether there would be a 
ch
ange in their medical benefits.
 
Figueroa testified that in July, he was told by Markus, in 
Markus

 
office that 

I was working for him and not for the 
union, and that I shoul
dn

t give information about the Union.

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
652
 
Figueroa responded 

that

s my right.

 
 
Markus added that 
Figueroa could not meet with the employees during work hours 
when he or the employees were working, or during lunch hours.  
Valderrama translated this convers
ation for Markus.
4
 
 
A few 
days later, Valderrama told him that he should not speak to the 
workers during work hours or on lunch
-
 
or breaktimes, and that 
he should not speak about the Union
 
at all.
 
Valderrama denied restricting Figueroa

s talking to co
-
work
ers during breaktime because he was permitted to speak 
with them 
during his personal time.
 
Figueroa stated that about 
2
 
months later, in September, e
m-
ployee Jose Ramos told him that he had not received his health 
insurance card. 
 
Figueroa advised him to sp
eak to Valderrama.
 
 
Ramos did so, and he later advised Figueroa that Markus told 
him that he was paying for his health benefit fund. 
 
Figueroa 
then told Ramos that he would check with the Union.
 
Figueroa testified that he asked Union 
A
gent Deschamps 
about 
the matter, and Deschamps advised him that Ramos

 
name was not listed as being a benefit fund recipient. 
 
Figueroa 
so advised Ramos. 
 
Deschamps testified that when Figueroa 
asked why Ramos did not receive his card, he called the insu
r-
ance department which 
told him that they did not see any pa
y-
ment by the Employer for Ramos. 
 
He then told Figueroa that 
the sys
tem shows no payment for Ramos.
 
Figueroa stated that he did not tell Ramos that he was not 
getting health benefits because 
Markus was not paying for 
th
em.
 
Ramos testified that he never received a health benefit card 
from the Union. 
 
He asked Figueroa about the matter because 
he believed that he was the steward. 
 
Figueroa said that he 
would check with the Union. 
 
Ramos stated that Figueroa told 
him that M
arkus was not paying for his health benefits. 
 
Ramos 
asked Markus, who showed him proof that he was paying
 
his 
health insurance benefits.
 
Markus testified that when Ramos asked him why he did not 
pay health insurance benefits for him, he asked from whom he
 
received that information. 
 
Ramos replied that Figueroa told 
him. 
 
Markus showed Ramos proof that he had paid for his 
health insurance. 
 
Markus then told Figueroa that he could not 
lie or gi
ve misinformation to employees.
 
I cannot credit Figueroa

s testim
ony that he only told Ramos 
that his name was not listed. 
 
Rather, it seems likely that he told 
Ramos that the Employer had not paid for Ramos

 
health insu
r-
ance. 
 
I make this finding because Deschamps so advised 
Figueroa, and Ramos also testified that Figu
eroa relayed that 
information to him, and he told Markus th
e same thing.
 
According to Figueroa, thereafter, assistant to the supervisor
,
 
Carlos Vasquez
,
 
told him that Markus wanted him to cease 
speaking with employees about their medical benefits, and that
 
Markus wanted him to know that he was paying for the medical 
benefits of the workers. 
 
Figueroa understood that Vasquez

 
advi
ce to him was a verbal warning.
 
On September 17, Figueroa was issued a 
n
otice of 
v
iolation 
signed by 
M
anager Jose Lopez and 
A
cting 
S
upervisor Jose 
Ramos which stated:
 
 
                                        
                  
 
4
 
Whenever he addressed his Spanish
-

conversations were translated by Manager Lopez or Agent Valderrama.
 
Miguel was telling other employees that the reason they don

t 
get medical benefits is because Miron is withholding money 
from their paychecks and keeping it for himself. 
 
Miguel said 
that everyone should complain 
to the union against Miron. 
Miguel was told that what he was saying was a lie, he was 
told to stop spreading lies, he was told that he had verbal 
warnings and this will be 1
st
 
written warning and that he was 
placing his job in jeopardy.
5
 
 
Figueroa stated t
hat on October 18, Markus told him that on 
October 21, he would be meeting with employees to discuss the 
Union, and that he must attend the meeting. 
 
Markus added that 
if Figueroa 

was still continuing the attack against him he was 
going to fire me.

 
D. 
 
T
he October 21 Meeting
 
On October 21, Markus conducted a meeting with his e
m-
ployees. 
 
Figueroa testified that at the meeting, Markus said 
th
at everyone was aware that the u
nion contract was about to 
expire and that he 

wasn

t going to sign one because the U
nion 
was asking too much. 
 
And if he agreed [to the Union

s terms] 
he was going to fire about 50%, and if the company went on 
strike he was going to open the doors to anybody who wanted 
to come aboard and whoever didn

t want to was going to get 
fired.
 
 
If 
this continued like this he was going to close the facil
i-
ties.

 
 
Figueroa also noted that Markus promised the employ
ees 
a $1 raise.
 
Employee Juan Peguero testified that at the meeting, Markus 
said that he was going to give the employees a raise in pay and 
a better medical plan, adding that 

he didn

t want the Union 
there.

 
 
He also said that if he signed a contract with the Union, 
he would have to lay off 15
 
percent
 
of the work
 
force, and that 
if the workers went on strike, he would lay off or get rid of 
an
yone who went on strike. 
 
He also quoted Markus as saying 
that he 

would close the factory if the contract was signed.

 
Employee Rodrigo Vaquero testified that Markus said that 
he did not want the Union in the shop and that he would pay for 
a medical plan 
and holiday pay. 
 
He asked the employees to ask 
their nonunion coworkers about their bene
fits.
 
In his pretrial affidavit, Markus stated that on October 21, he 
conducted a meeting with employees to explain 

where we 
were in bargaining.

 
 
He stated that he t
old the workers that he 
expected to sign a contract with the Union. 
 
His affidavit stated 
that 

I said that I would give a 30 cent per hour raise whether 
the union was there or not. 
 
I did not talk about holidays, and I 
did not say that if the Union was no
t there I would treat e
m-
ployees better. 
 
I told the employees that we could not afford to 
pay 16 or 17
 
percent
 
of gross salary for the Union

s benefit 
fund.
 
 
I said that if we did we would have no choice but to close 
the shop in 3 months. 
 
The above was 
said to the union mana
g-
er in front of employees during a bargaining meeting.

 
 
Markus 
explained that he told the Union that if he had to comply with 
the contract

s provisions
,
 
the Employer would be bankrupt. 
 
Nevertheless, Markus denied, at hearing, tellin
g the workers 
that he would have no choice but to close the shop in 
3
 
months 
if the Union continued to make certain proposals. 
 
He also d
e-
                                        
                  
 
5
 

r-
ba
tim.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
653
 
nied telling the employees that they would be fired if they went 
on strike, or that if the Union was not in the shop h
e 
would give 
them a raise in pay.
 
Valderrama denied that Markus told the workers that things 
would be better without the Union. 
 
She also denied that he told 
them that he did not want the Union, or that they would receive 
a raise if the Union did not repre
sent them. 
 
Rather, he told the 
employees that he wanted to sign a contract with the Union, but 
that if he and the Union did not reach agreement, he would 
pro
vide health insurance for them.
 
E. 
 
Further Bargaining
 
On October 31, Markus wrote to Larancuent, 
advising that 
the current contract was due to expire in 
1
 
month. 
 
He noted 
that 

this company will do everything in its power to come to 
an amicable agreement with the union for a new contract.
 
 
If the 
terms for a new contract will not be agreed to and sig
ned before 
the expiration of the existing contract, this company will co
n-
sider the contract with the union and all of its past affiliates to 
be completed. 
 
The automatic renewal option of the contact will 
not be exercised; our joint contractual obligations
 
will be co
n-
sid

 
On November 4, 2009, the Respondent submitted bargaining 
proposals. 
 
The Union tendered its proposals on November 16, 
and the Respondent presented its counterproposal on November 
19
,
 
which stated that 

the current 
contract term is expiring at 
the end of this week and this company sent you a written notice 
stating that if a new contract is not signed this company will not 
work with the union without a contract. Also, please be advised 
that due to the current market c
onditions and because of nonu
n-
ion competitors in this industry the terms stated in this comp
a-
ny

s proposal are extremely firm. 
 
This company cannot afford 
the U
nion

s proposals and will stand fast by the te
rms set forth 

 
F. 
 
The Events of 
November 23

25
 
1. 
 
The 
l
etter of November 23
 
A letter dated November 23, 2009 on the Respondent

s le
t-
terhead was received in evidence. 
 
Written in Spanish and bea
r-
ing the signature of Markus, it states as follows:
6
 
 
TO ALL THE EMPLOYEES OF THIS COMPANY
 
 
We
 
are now renegotiating your union contract. 
 
The terms that 
were proposed by the union are extremely unreasonable. 
 
If 
we have to sign the contact the union proposes, this company 
will be closed and every person will be left without a job. 
 
We 
proposed wha
t we think to be a reasonable contract but the 
union does not even want to show it to you. 
 
At this point we 
need to know how many of our employees wish to be in
 
the 
union and how many do not.
 
 
If the union is not in the company you will continue to receiv
e 
all your benefits including vacations, holidays and for ever
y-
one that needs it we are in the course of getting medical co
v-
erage.
 
 
For the employees that do not need medical coverage, 
                                        
                  
 
6
 
The letter was translated into English by a Board interpreter.  The 
Respondent has not challenged the accuracy of the translation.  Copies 
of the Spanish and English versions were received in evidence.
 
those employees will receive additional monies with their 
check. 
 
The e
xact information about this medical insurance 
and/or additional money will be available in a few weeks.
 
 
Please take a moment and analyze your vote with the union, 
yes/no.
 
 
It does not matter how you vote, your employment 
will not be affected by this vote 
in any way.
 
 
Thank you.
 
[signed] Miron Markus
 
 
Figueroa stated that on about November 24, employee Sa
n-
tos Rosario told him that Markus was distributing a document, 
and he gave Figueroa a paper which mentioned 

all the ben
e-
fits.

 
 
Later that day, Valderrama offered him a paper which 
was the same that Rosario had given him. 
 
Figueroa asked why 
she was handing it out. 
 
She replied that 

this paper was for if I 
wanted the union in the company

 
and also included info
r-
mation about the be
nefits Markus was proposing. 
 
Figueroa 
refused to accept the paper and told her he would not sign it.
 
 
Figueroa gave a copy of the letter he received from Rosario to 
Deschamps, and brought it to the hearing.
7
 
 
It was the Nove
m-
ber 23 letter, in Spa
nish, set
 
forth in full, above.
 
Deschamps testified that he received a call from Figueroa 
that Markus or his representative was distributing the letter at 
the shop. 
 
On cross
-
examination, he stated that Figueroa did not 
tell him who gave him the document or how he 
got it, and also 
stated that he did not recall if Figueroa said that Markus was 
distributing the letter to employees. 
 
Deschamps stated that he 
saw the
 
document in the shop that day.
 
Deschamps asked Figueroa to keep a copy for him.
 
 
De
s-
champs visited the s
hop and Figueroa gave him the letter.
 
 
De
s-
champs confirmed Figueroa

s testimony that he (Figueroa) 
asked, in the office for a copy in English and was told by Va
l-
derrama that he should 
ask Markus for an English copy.
 
Employee Vaquero also stated that on abo
ut November 25, 
he was given the same letter by Carlos Vasquez, an assistant to 
the supervisor. 
 
Vaquero said that Deschamps was in the shop 
that day and he asked Deschamps what it meant. 
 
Deschamps 
asked Vaquero to obtain a copy written in English, and 
Va
quero asked Valderrama for a copy in English. 
 
Vaquero 
testified that Valderrama asked him why he wanted an English 
version if he speaks Spanish. 
 
Vaquero replied that he wanted 
to give a copy to the 

Union people

 
so that they could look 
into the matter. 
 
Valderrama told him to ask Markus or De
s-
champs for one. 
 
Vaquero did not ask Markus for an English 
copy. 
 
Rather, he kept the let
ter and showed it to Deschamps.
 
Vaquero testified that upon his arrival at work the following 
day at 7 a.m., Markus called him
 
into his office where 
M
anager 
Jose Lopez translated. 
 
Markus asked him if he requested a 
copy of the letter in English for the Union
.  Vaquero replied 
that he had.  
Markus replied 

why did [you] ask for that, if he 
was the one that put the plate of food o
n my table?

 
 
Vaquero 
replied that the Employer was 

not giving me anything free, 
that I worked for everything that I got.

 
 
Markus responded that 

whatever problem they had with the union, I would be the one 
of the first 

 
                                        
                  
 
7
 
It was received in evidence as ALJ Exh. 1.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
654
 
Ma
rkus denied speaking to Vaquero at 7 a.m., stating that, 
although Markus begins work at 5:30 a.m., he is too busy with 
start
-
up procedures unti
l 8 a.m. to speak to anyone.
 
I reject Markus

 
testimony that he was too busy to speak to 
Vaquero at 7 a.m. when t
his conversation occurred. 
 
I believe 
that, when an opportunity arose to threaten Vaquero for su
p-
porting the Union, Markus f
ound the time to speak to him.
 
Markus denied in his testimony and pretrial affidavit, that he 
drafted or distributed the November 23
 
letter, and he also d
e-
nied authorizing its preparation or distribution. 
 
As set forth 
below, I find that the letter was issued by the Respondent.
 
Vaquero stated that in late November, he heard 
M
anager J
o-
se Lopez asking the workers why they were supporting the 
Union. 
 
Vaquero approached and told Lopez to 

leave them 
alone,

 
adding that if they make a mistake they would make it 
on their own, and that no one should tell them which side 

they 
should choose.

 
2. 
 
The 
m
eetings of November 23

25
 
Juan Peguero testified that he attended two meetings on N
o-
vember 23 or 25, one which was held during his lunch hour at 
11 a.m., and the next one during the second shift

s lunch hour 
at 1 p.m. 
 
Present were Markus and Vald
errama. 
 
At both mee
t-
ings, Markus told the employees essentially the same things 
that he mentioned at the October 21 meeting

that he was g
o-
ing to close the laundry if he signed the contract, he did not 
want the Union, and the Union wanted to 

rob

 
their mo
ney.
 
 
Markus also told those assembled that he was going to give 
them a better medical plan than the Union could provide, and 

whoever didn

t want the medical plan, he would give them 
money in cash,

 
and, 

if the Union was not there,

 
he would 
provide enha
nced
 
pay for holidays and vacation.
 
Vaquero stated that at the meeting, which he believed was 
held on November 24, Markus said that he did not want the 
Union there, and that he was going to pay for a medical plan 
and overtime. 
 
Vaquero replied to these pro
mises by telling 
Markus at the meeting that since Markus did not respect the 
Union or the workers by not pay
ing them overtime wages or 
giving
 
them raises in pay, he could not be expected to provide 
those benefits if the Union was not in the shop. 
 
Markus r
e-
sponded that he would give a raise 

but it wasn

t for [Vaquero] 
and that I had to choose whether I was going to pick the union 
or be on his side.

 
 
Markus told him 

to go straight to the U
n-
ion

 
Markus denied telling employees that they would receive a 
be
tter holiday benefit if they did not have the Union.
 
3. 
 
The 
p
olling of 
e
mployees
 
Markus testified that he told Union 
A
gent Larancuent that 
certain employees are not using the health insurance benefits 
that he is paying for because they receive Medicaid be
nefits or 
coverage through their spouse. 
 
He also told Larancuent that he 
would ask the workers whether they needed medical insurance 
cov
erage paid for by the Employer.
 
Markus stated that he told his employees that the Employer 
would 

make a list of who ne
eded medical coverage and who 
did not.
 
 
I did this because I had learned from 13 employees 
that only 2 people were using the union

s health benefit plan.
 
 
I 
was looking around to see what other coverage options were 
available and I called certain health be
nefit companies.
 
 
I nee
d-
ed to know how many employees needed medical coverage. 
 
I 
explained that we were gong to make a list to see who needed 
medical coverage and who did not.

 
 
Markus asked Valderrama 
to prepare a list of the names of all employees and, 
when they 
pick up their paycheck, ask them whether they need Employer
-
provided medical insurance. 
 
She did so, and wrote down their 
an
swers.
 
Valderrama testified that each Thursday she distributes 
paychecks to the employees. 
 
Her procedure is that she asks
 
the 
workers to sign a paper signifying that they received their 
check. 
 
She denied showing a letter to employees which asked 
whether they wanted the Union or not and asking them to sign 
it. 
 
Nor did she distribute a letter to the worker
s regarding 
health 
insurance.
 
Valderrama further stated that the actual document she pos
t-
ed was no longer available. 
 
She re
created another document 
with the same information.
8
 
 
That paper lists the names of all 
the employees, and has two columns next to the list stating 

Do
n

t Need

 
and 

Need.

 
 
She stated that she did not ask any 
of the workers to sign a letter. 
 
However, she conceded that the 
document listed the workers

 
names, and she asked them if they 
needed health insurance or not 

if Miron and the Union didn

t 
get to 
an agreement

 
or 

if you know for any reason the Union 
is not here no more.

 
 
She put a check mark next to their name 
depending on whether they said that they needed insurance. 
 
Some employees made their own mark on the paper, and s
ome 
did not give her an 
answer.
 
Vaquero testified that in late November, when he reported to 
Valderrama for his paycheck, she told him that before he r
e-
ceived his check he had to write on the document whether I was 
on 

Miron

s side or on the Union

s side.

 
 
Vaquero marked that 
he
 
was on the Union

s side and gave the paper to Valderrama.
 
 
He then received his paycheck. 
 
Vaquero testified that he saw 
two other employees mark the paper. 
 
The paper listed the 
names of the employees and on two columns said 

Miron 
Markus

 
and the 

Union

 
Figueroa stated that on November 25, Rosario told him that 
he had to sign a document in order to receive his paycheck in 
addition to the usual receipt for the check he normally signs.
 
 
Figueroa immediately asked Valderrama whether employees 
had to sign 
a document as a condition to their receiving their 
pay. 
 
Valderrama asked him who told him that and he identified 
Rosario
.
 
Ramos testified that on November 24 or 25, he was the ac
t-
ing supervisor when he noticed a paper near the office window 
which had a li
st of names. 
 
He testified that he 

understood

 
that the document asked whether the employee was 

for or 
against the Union,

 
but in fact the question on the paper was 
whether he needed health insurance or not. 
 
He wrote that he 
needed health insurance. 
 
On
 
the re
-
created form that Valde
r-
rama produced at hearing, Ramos

 
name is listed, but there is 
no mark next to it indicating whether he needed or did not need 
health insurance.
 
Ramos

 
pretrial affidavit was clearer. 
 
In it he stated that the 
question 

was 
on a paper
 
. . .
 
it asked whether you 
[were] 
for 
                                        
                  
 
8
 
GC Exh. 13.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
6
55
 
the Union or against the Union. 
 
I recall that I indicated that I 
did not want the Union.

 
Employee Peguero testified that on November 25, he was 
told by Figueroa that Valderrama would not give coworker 
Sant
os Rosario his paycheck unless he signed a paper. 
 
Peguero 
and Figueroa then approached Valderrama and asked for their 
paychecks. 
 
Peguero stated that Valderrama asked him to sign a 
paper. 
 
Peguero refused to sign unless he was told its meaning.
 
 
She then 
said that the paper asked 

whether I was on Miron

s 
side or on the Union

s side,

 
but did not give him the paper to 
sign. 
 
Valderrama called Markus and told him that they refused 
to sign the paper. 
 
After speaking with Markus, Valderrama 
said 

okay

 
and ga
ve Peguero his check for which he signed 
the usual receipt. 
 
He then left, and told a c
oworker not to sign 
the paper.
 
Valderrama testified that Figueroa stood outside the plant 
door telling all the employees that they would be required to 
sign a letter in 
order to receive their paychecks, and that the 
letter asked whether they wanted the Union. 
 
He advised them 
not to sign it. 
 
Then the employees entered her office and asked 
her about the letter and she told them that there was no letter.
 
 
Rather, she had a
 
paper which asked whether they wanted 
health insurance or not.
 
 
She stated that she was told by Markus 
that he was considering buying health insurance for them if 
they needed that benefit. 
 
She marked the employees

 
responses 
on the paper and if they refu
sed to answer they received their 
paycheck anyway. 
 
Valderrama reported Figueroa

s actions to 
Mar
kus.
 
Figueroa denied standing outside Valderrama

s office and 
telling employees that they had to sign a letter for or against the 
Union in order to receive the
ir paychecks. 
 
In fact, when he 
picked up his check there was no document to sign other than 
the usual receipt for the check. 
 
Similarly, he received his check 
without having to tell Valderrama whether he was for or against 
the Union
.
 
Valderrama further st
ated that when Rosario came for his 
paycheck, she asked him if he needed health insurance 

if the 
Union is no longer here.

 
 
When Rosario questioned her, she 
said 

just in case if we stay without a union, Mr. Miron was 
going to look for 
. . .
 
health insura
nce to provide them.

 
 
Figueroa then approached Valderrama and said that the workers 
were being required to sign a letter, which she denied. 
 
She 
denied asking employees if they wanted the Union
.
 
Markus stated that an employee told him that Figueroa said 
t
hat they would not be paid unless they signed a document in 
which they indicated their support for the Union or Employer.
 
 
He told Figueroa that he could not lie to the workers, and asked 
who gave him such information. 
 
Figueroa did not respond.
 
 
Markus to
ld him that if he had a problem he should speak with 
Markus, to which Figueroa responded 

I know what I

m doing.
 
 
I know my right.

 
 
Markus replied 

Oh, you know what to do, 
that

s the end of conversation. 
 
It was his third viola

 
Markus denied that 
such a document existed, nor were e
m-
ployees required to sign it before they received their pay. 
 
Markus further denied asking employees whether they wanted 
him or the Union
.
 
Valderrama testified that she translated a meeting between 
Markus and Figueroa con
cerning the accusation that Figueroa 
was advising the workers not to sign a letter in order to receive 
their paycheck. 
 
Figueroa asked Markus who told him that he 
was so informing the employees, and Markus said that Rosario 
told him. 
 
Markus called Rosario
 
into the office, and he said 
that Valderrama was telling the employees that they had to sign 
a letter to receive their pay. 
 
Valderrama denied doing so, ad
d-
ing that she just asked the workers whether they needed health 
insurance. 
 
After Rosario left, Mark
us told Figueroa to stop 

spreading lies.

 
 
Valderrama stated that Figueroa continued to 
tell lies and when confronted said that he was 

right

 
and 
would not stop. 
 
She
 
advised Markus of his remarks.
 
Later, Rosario argued with Valderrama and then told 
Figu
eroa that he argued with her because Figueroa told her that 
Rosario said that he had to sign a paper specifying whether he 
wanted the Union or not.
 
G. 
 
The Discharge of Figueroa
 
Later that day, Markus called Figueroa into his office. 
 
Va
l-
derrama was presen
t. 
 
Figueroa stated that Markus told him that 
if he 

again continues with these attacks he

s going to fire me.

 
Figueroa replied 

I knew my rights.

 
 
Markus left the room and 
Valderrama told him she was going to give him a tip

that he 

shouldn

t talk abou
t the Union with the employees because 
they were never going to thank me for that. 
 
You would end up 
fired if you continued to speak to employees about the Union.

 
He told Valderrama 

okay, I

m aware of my rig

left the office.
 
On November 24
, a 
n
otice of 
v
iolation was issued by Valde
r-
rama as follows:
 
 
Miguel Figueroa was telling to the employees that the people 
from the office was saying that if they don

t sign against the 
Union they was not going to get pay. 
 
This lie gets to Mr. 
Miron atten
tion. 
 
He call Miguel to the office and told him 
that everything that he was saying was false and if he doesn

t 
stop all lies he was going to be terminated. 
 
Mr. Figueroa r
e-
spond that he know his rights an


 
 
Figueroa heard 
Markus call Vasquez to his office and imm
e-
diately thereafter, Vasquez told him that Markus fired him.
 
 
Later that day, Figueroa told Peguero that he had been fired.
 
 
Peguero stated that the following day, Markus asked him who 
told him to sign the paper bef
ore he could receive his paycheck.
 
 
Peguero said that it was Santos Rosario. 
 
Markus called Rosario 
in and asked him the same question. 
 
Rosario said that Valde
r-
rama told him to sign. 
 
Markus said that he fired Figueroa b
e-
cause of Rosario
.
 
Figueroa denied telling any employees that they would not 
receive their paycheck if they did not sign a document in which 
they were asked to state whether they were for or against the 
Union, or that they wanted health insurance from the Union
 
or 
Employer.
 
On December 14, 2009, Markus wrote to Deschamps, e
x-
plaining that Figueroa was 

warned several times about disse
m-
inating lies about the Company and its management. 
 
During 
the latest incident Mr. Figueroa was telling Company

s e
m-
ployees that the reason that
 
they are not receiving medical be
n-
efits is because 

Miron is not paying for them.

 
 
Mr. Figueroa 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
656
 
was called to the office and was warned that his actions are 
inflammatory and dissemination of lies is harmful to a healthy 
and tranquil work environment. 
 
Mr
. Figueroa was told to cease 
dissemination of lies or his employment would be terminated.
 
 
Mr. Figueroa replied by stating 

I know my rights and will say 
whatever I want.

 
 
At that point the company had no choice but 
to inform Mr. Figueroa that his employm
ent was terminated 
with no possible recourse with the company. 
 
Being that Mr. 
Figueroa was warned on at least three separate occasions about 
the same behavior on his part this company has terminated Mr. 
Figueroa properly

 
Figueroa applied for unemp
loyment insurance benefits. 
 
In 
its December 14 response to the New York State Department of 
Labor inquiry about his claim, Michael Markus, vice president 
of the Respondent, stated that Figueroa was discharged for 
misconduct: 

Dissemination of lies against
 
management; mu
l-
tiple warnings against such behavior; multiple incidents of 
instigating employees against this company.

 
In a further response dated January 2, 2010, Michael Markus 
completed the Depar
tment of Labor form as follows:
 
 
Markus stated that the 
final incident resulting in his discharge 
was his 

instigating other employees against company ma
n-
agement by spreading blatant lies. 
 
The claimant was told that 
he was warned in the past for same problem and that if he 
continued he would be terminated. 
 
Th
e claimant stated that 
he knows his rights and will say what he wants. 
 
At that point 
he was terminated. 
 
Claimant was purposely causing pro
b-
lems between management and other employees. 
 
By his a
c-
tions claimant was causing and creating a harsh work env
i-
ron
ment. 
 
The claimant was expected not to spread various 
lies about company

s management and if he believed that a 
problem existed, said problem had to be brought to comp
a-
ny

s management. 
 
Claimant acted similarly in the past and 
was specifically told by the
 
management that if he did not 
stop, his employment would be termi
nated.
 
 
Claimant was given warnings by Jose Lopez, manager, and 
Carlos Vasquez, supervisor, first in September, 2009, second 
in September, 2
009 and final in October, 2009.
 
 
Claimant was told
 
that his actions can lead to termination and 
in October was told that he received a final warning; 1 more 
infraction and he would lose his job.
 
 
Claimant stated that he knows his rights and that he will say 
whatever he wants to say.
 
 
In this particular ca
se, considering that the claimant was 
warned numerously in the past, the decision was made not to 
grant him any more chanc
es.
 
 
Markus stated in his pretrial affidavit that Figueroa was fired 
for telling other employees lies, specifically, 

because he told 
employees that people in the office were saying that if they 
didn

t sign against the union they were not going to get pay.

 
Markus stated that 

Figueroa was warned that the information 
he was spreading was false and that if he did not stop he would 
be fir
ed. 
 
Figueroa said 

I know my rights. 
 
I know what I am 
doing.

 
 
On September 17, 2009, Figueroa was warned for tel
l-
ing other employees that the reason they don

t get medical 
benefits is because I was withholding money from their 
paychecks and keeping it f
or myself. 
 
Miguel said that everyone 
should complain to the union against me. 
 
I told Miguel that 
what he was saying was a lie. 
 
I told him that he was to stop 
spreading lies. 
 
I told him that he was getting a verbal warning 
and that he was placing his 
job in jeopardy.
 
 
I had found out 
that Figueroa was spreading these lies because supervisor Jose 
Ramos 
. . .
 
told him this. 
 
Figueroa did not stop so he was fired.
 
 
He was not fired because he refused to sign any document. 
 
He 
was fired because he was spre
ading lies to employees and he 
was told to stop and he refused. 
 
Employees were never made 
to sign a paper. 
 
I just wanted to know who needed health ben
e-
fits. 
 
I was not asking employees whether they supported the 
Union.

 
Valderrama testified that Figueroa
 
was fired because he was 
warned 

several times

 
about 

talking in the shop during wor
k-
ing hours and because he was saying things that was not true.

 
 
She stated that Figueroa was orally warned because he told an 
employee that he had no health insurance be
cause Markus wa
s 
not paying for his insurance.
 
She further stated that Figueroa engaged in misconduct by 
speaking about the Union during working hours, and not during 
his lunchtime or personal time.
 
Markus denied firing Figueroa because he spoke to his co
-
workers about the Union. 
 
Rather, he was discharged because 
he first refused to follow the direction of a supervisor and r
e-
ceived a warning. 
 
He also testified that he discharged him 
because this was his third violation, and because Figueroa 
spoke to him i
n a 

rude manner because, after being told nicely 
that he was not supposed to lie to the workers, he said that 

I 
know what I

m doing. 
 
I know my rights

 
to which Markus 
responded 

Oh, you know, so go, go do your rights, sorry.
 
 
I 
own company, not [you].

 
H. 
 
The Leafleting and its Threatened Consequences
 
On November 25, Larancuent wrote to Respondent

s cu
s-
tomer, the Intercontinental Barclay Hotel, advising that it may 
experience a 

potential disruption

 
of linen service due to a 
labor dispute with the Resp
ondent. 
 
Larancuent wrote 

I ask 
that until this labor dispute is resolved you use your managerial 
discretion and stop doing business with Miron & Sons.

 
 
The 
letter also advised that the Respondent

s employees may strike 
to protest the Employer

s unfair l
abor practices, and if they do, 
the Union may engage in picketing against the Employer at the 
Hotel, and engage in leafleting the Hotel

 
Larancuent denied that the Union engaged in picketing at 
any customer locations of the Respondent, but conc
eded that 
the Union leafleted the Intercontinental Barclay Hotel in order 
to 

put pressure

 
on the 
Respondent.  The leaflet stated:
 
 
Attention Guests of the Intercontinental Barclay Hotel.
 
 
The Intercontinental Barclay Hotel is Supporting the Abuse of 
Workers.
 
 
The Barclay uses Miron & Sons Laundry to wash its sheets & 
other linens.
 
 
Miron & Sons Laundry has committed serious unfair labor 
practices in violation of Federal labor law.
 
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
657
 
Miron & Sons is trying to force its immigrant workforce to 
labor under
 
sweatshop conditions.
 
 
Help put an end to the abuse of immigrant workers.
 
Tell the Intercontinental Barclay Hotel that:
 
 
When you lie down with dogs, you wake up with fleas.
 
 
You don

t want your money used to support sweatshop labor.
 
 
You demand that the 
Hotel stop using Miron & Sons.
 
 
On the same date, the Union wrote to a number of the E
m-
ployer

s customers advising them of a 

potential disruption of 
your linen service

 
due to a labor dispute with the Respondent 
because of its 

bad faith bargaining

 
and i
ts being the subject of 
charges filed with the Board. 
 
The letter asked that the comp
a-
nies stop doing business with the Respondent, and advised that 
the Union may engage in picketing, including ambulatory pic
k-
eting when the Respondent

s employees were pres
ent at the 
cus

 
On November 25, the Respondent submitted a bargaining 
counterproposal.
 
 
In its submission, Markus stated that leaflets 
that the Union distributed that day were 

full of lies and were 
defaming the character of the management 
of this company
       

 
 
The letter demanded 

an immediate retraction of all lies 
printing in the 
. . .
 
leaflets

 
and threatened legal action for de
f-
amation of character. 
 
The letter added that no financial contr
i-
butions would be made to the Union u
ntil a new contract was 
signed, noting that the Respondent would continue to negotiate 
in good faith after the contract

s expiration, 

but only as long as 
there is no strike and/or picketing of this company at this co
m-
pany

s location or any other location.
 
 
If the union will choose 
to picket or strike against this company, all negotiations on 
behalf of the company will immediately stop.

 
 
The letter fu
r-
ther stated that 

since our disagreements are strictly of econo
m-
ic nature any employees who are currently 
employed by this 
company who chooses to strike against this company will be 
terminated immediately and will be replaced with new emplo
y-
ees,

 
noting that any unlawful picketing would be prose
cuted.
 
In his pretrial affidavit, Markus stated that 

while I did 
say in 
a letter to the Union that I would not negotiate with the Union 
until they stopped picketing the hotels I do business with, I did 
not enforce that. 
 
I continued to send proposals to the Union 
and met with the Union on January 21 2010. 
 
I refused to 
co
n-
tinue to meet on that day because Figueroa was with the Union 
and I ref

 
In the Union

s reply of November 27, Larancuent proposed 
four specific dates and times for negotiations dur
ing the first 
week in December.
 
On December
 
2, Markus wrote to Larancuent stating that by 
picketing the Employer at its customer locations, the Union is 
responsible if the customer no longer used the Respondent and 
instead began dealing with a nonunion laundry which may r
e-
sult in 

union members los
ing their jobs.

 
 
Markus requested 
that the Union negotiate in good faith by immediately stopping 
the current picketing, and ceasing the unlawful picketing. 
 
The 
letter concluded that 

this company expects your and the u
n-
ion

s reply and stoppage of all pic
keting within twenty
-
four 
hours of receiving a fax of this correspondence. 
 
If you do not 
reply and stop all picketing against this company it will be a
s-
sumed that you and the union do not chose to continue negotia
t-
ing.

 
On December 3, Markus wrote to Lara
ncuent stating that the 
leaflets contained 

false and disparaging assertions,

 
including 
its statements concerning the Employer

s violation of 
F
ederal 
law, and its remark about 

sweatshop conditions.

 
 
The letter 
accused him of attempting to undermine the 
Employer

s bus
i-
ness. 
 
Markus stated that he heard that the Union was engaging 
in illegal picketing of his customers. 
 
The letter concluded that 

notwithstanding your inflammatory tactics, the company will 
attempt to negotiate with the union in good faith a
nd expects 
the same in return. 
 
Before negotiations recommence, we ask as 
a sign of good faith that any illegal picketing cease and that the 
Union cease and desist from harassing of the Company

s cu
s-
tomers through your dissemination of defamatory flyers. 
 
The 
lies which you started and are spreading about this company 
and its management must be retracted and signed letters of 
apology must be sent to our customers. 
 
Upon meeting the 
above criteria, if the Union has a further proposal for the Co
m-
pany to consi
der please forward it to my attention in advance of 
setting dates of our next meeting.

 
Larancuent replied on December 4, denying that it was e
n-
gaged in any illegal activities, stating that 

on the one hand you 
propose to gut the CBA on holidays, vacation,
 
sick days, sal
a-
ries, health insurance, job rate and other matters. 
 
On the other 
hand you don

t want to take responsibility for your own pr
o-
posals. 
 
I think that any reasonable person would assert that you 
are attempting to force immigrant workers to toil
 
under swea
t-
shop conditions.

 
 
Larancuent again offered to meet on four 
days in early De
cember.
 
On December 7, Markus replied, disagreeing with Laranc
u-
ent

s response, and stating:
 
 
Even though your actions make it very difficult, but it is the 
intent of th
e Company to negotiate with the Union in good 
faith. 
 
As was stated before:
 
1.  
Send the Company a written and reasonable co
n-
tract proposal.
 
2.  
Stop unlawfully harassing, trespassing and/or loite
r-
ing on the Company

s customers

 
properties.
 
3.  
Stop all 
unlawful picketing of the Company.
 
4.  
Send to the Company

s customers signed letters of 
apology for Union

s unlawful tactics.
 
5.  
Stop dissemination of lies about the Company and 
its man
agement.
 
 
The Company will gladly set a date to recommence contract 
n
egotiations with the Union, but not before the Union stops 
unlawful actions against the Company and a reasonable, wri
t-
ten contract proposal is submitted to the Company by the U
n-
ion; another copy of previous proposal(s) will not be deemed 
reasonable by the 
company. 
 
The Union must negotiate with 
the Company in good faith.
 
I. 
 
The Scheduled Bargaining Session of January 21, 2010
 
On January 21, 2010, a collective
-
bargaining session was 
scheduled to be held at the Employer

s facility. 
 
Those present 
for the Uni
on were Larancuent, Deschamps
,
 
and Figueroa. 
 
They were stopped at the office by Valderrama who told them 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
658
 
that Markus would not permit them to enter the production 
area.
 
 
Larancuent protested that he had to summon the Union

s 
bargaining committee for the n
egotiation session. 
 
He asked her 
to get Markus. 
 
Markus told Larancuent and Deschamps that 
they could not enter the shop because there was no contract, but 
he would request that 
P
lant 
M
anager Lopez ask the Union

s 
committee to come forward. 
 
Larancuent protested that he did 
not want Lopez to speak to the committee and offered that he, 
Larancuent, would get them. 
 
Markus refused, and asked Lopez 
to get the committee. 
 
Lopez returned shortly after and reported 
that the committee said that it did
 
not want to attend negoti
a-
tions. 
 
Markus again refused Larancuent

s reques
t to get the 
committee himself.
 
Larancuent, Deschamps
,
 
and Figueroa then agreed to negot
i-
ate with Markus without the committee and so notified Markus, 
who then asked why Figueroa wa
s present. 
 
Larancuent replied 
that he was a member of the committee. 
 
Markus answered that 
Figueroa was not allowed in the building because he is a liar, 
and does not speak or read English. 
 
Larancuent repeated that 
Figueroa was a committee member and the
 
Union was prepared 
to bargain with the three agents present. 
 
Markus said that 
Figueroa must get out. 
 
Larancuent answered that if Figueroa 
could not attend the negotiations he would not negotiate with 
Markus, and they left. 
 
Deschamps essentially corrobo
rated 
Laran

 
According to Figueroa, Markus asked what he was doing 
there if he did not represent the employees as shop steward 
anymore, adding that Figueroa did not understand English.
 
 
Larancuent replied that if Figueroa coul
d not be present they 
would not conduct negotiations that day, and they left. 
 
Larancuent said that that was the first time he had been refused 
ac
cess to the production area.
 
In his pretrial affidavit, Markus stated that he refused to meet 
with the Union o
n January 21
,
 
because Figueroa was with the 
Union and he refused to meet with him present. 
 
He testified 
that he told Larancuent that Figueroa was not welcome in the 
shop because he was a liar, and he was no longer employed by 
the Respondent. 
 
On January 2
6, Markus wrote to Larancuent, 
stating that he refused to permit Figueroa to be present 

on my 
property because he is a factually proven prob

 
In his reply, Larancuent wrote to Markus stating that 

it is 
unfortunate that you did not want to 
negotiate with the Union 
last week. 
 
We have the 

right to select the members of our 
commit

 
Answering on January 28, Markus wrote that it was the U
n-
ion, not the Respondent who 

chose to leave instead of negot
i-
ating.
 
 
It was you who intentio
nally brought Figueroa to the 
meeting while knowing that he is a trouble instigator and liar 
whose employment at this company was terminated for that 
very reason; Mr. Figueroa

s actions and words were repeated to 
you by several of the company

s employees. 
 
It is you who 
decided to leave when you were told that Mr. Figueroa was not 
permitted to be on the Company

s property.

 
 
Markus wrote 
that the Union must provide a 

realistic proposal

 
which must 
be submitted to the Employer for review at least 3 days bef
ore 
any scheduled meeting, and must also provide, 3 days in a
d-
vance, the names of employees who it wanted to be present at 
the session. 
 
Markus warned that the Union should not choose 

those people 
. . .
 
that would negatively intensify the already 
difficul
t situa

 
J. 
 
An Arbitrator

s Award and Declaration of Impasse
 
On January 27, 2010, an arbitrator issued an award finding 
that the Employer violated the 2006

2009 contract by 

failing 
to pay proper wage increases, vacation benefits, holiday ben
e-
fits, m
inimum guaranteed hours for wage rates as required by 
the contract, holiday pay, vacation and other benefits.

 
 
The 
arbitrator directed that the Employer pay all money due plus 
interest.
 
On February 9, 2010, Markus wrote to Larancuent, stating 
that since J
uly 2009, the Respondent has attempted to negotiate 
a renewal contract, but recently it appears that Larancuent was 
not interested in bargaining in good faith. 
 
Markus further sta
t-
ed that on November 25, 2009, he sent the Union a 

best and 
final contract p
roposal,

 
and that the Union must accept the 
proposal in 
2
 
weeks or continue bargaining with a reasonable 
counterproposal and bargain in good faith.
 
 

Failure on the 
Union

s part to either accept the company

s contract proposal 
o
r to offer a reasonable 
counter
proposal will leave the Comp
a-
ny with no choice but to declare an impasse. 
 
I further want to 
remind you that most of Company

s employees do not want 
Union to represent said employees in the future and the ma
n-
agement of the Company is trying very har
d to persuade Co
m-
pany

s employees not to continue with their petition to vote the 
Union out. 
 
The ball is in your court; come to an agreement 
with the Company or the last unionized hotel laundry in New 
York City will become a non
-
union shop.

 
On March 1, 2
010, Markus wrote to the Union, stating that 
since it did not reply to his February 9 letter, the Respondent 
was declaring 
an impasse in the negotiations.
 
The following day Larancuent replied, denying that the pa
r-
ties reached an impasse and rejecting Marku
s

 

preconditions 
for negotiations

 
set forth in his January 28 letter. 
 
In addition, 
Larancuent noted that Markus refused to meet on January 21 
with Figueroa present and denied him the opportunity to speak 
to the Union

s bargaining committee prior to meet
ing when 
they were summoned by Lopez. 
 
In his March 2 letter, 
Larancuent rejected Markus

 
declaration that the November 25 
proposal was his last and final proposal. 
 
He offered four dates 
in Ma
rch for bargaining.
 
No bargaining sessions were held between th
e contract

s e
x-
piration in November 2009
,
 
and Markus

 
March 1 letter, and 
none were held until late April or May 2010. 
 
The only sche
d-
uled session was on January 21
,
 
which did not take place b
e-
cause Markus refused to bargain with Figueroa present.
 
Larancue
nt further stated that prior to the expiration of the 
contract, Markus had not threatened to declare an impasse, 
never presented any of his proposals as his last, best
,
 
and final 
offer, and that the first mention of an alleged impasse was in 
Mar

ry 9 letter.
 
Larancuent testified that prior to the expiration of the co
n-
tract most of the major issues, including wages, health insu
r-
ance, holidays, sick leave, pension benefits, legal assistance and 
nearly all the fund issues, remained to be resolved. 
 
I
ndeed, 
Markus testified that, in October or November 2009, the parties 
were 

v

 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
659
 
K. 
 
Failure to Remit Dues Payments to the Union 
 
Markus conceded that for the period December 2009 through 
March 2010, the Respondent collected du
es from the emplo
y-
ees, but did not remit those dues to the Union until April 2010, 
when he was told by the General Counsel and his attorney that 
he must do so. 
 
Thereafter, as alleged in the complaint, the R
e-
spondent made periodic remission of dues to the 
Union, and 
was current in its dues remissions as of the date of
 
the issuance 
of the complaint.
 
On March 9, the Union wrote to Markus advising that its 
dues department informed it that the Respondent did not submit 
dues payments for December 2009, and Janua
ry, February
,
 
and 
March 2010.
 
 
Markus stated in his pretrial affidavit, that 

b
e-
ginning in December 2009 and continuing to date [February 8, 
2010] the Employer deducts the union dues from the emplo
y-
ees

 
paychecks, but I have not sent the money to the Union
.
 
 
Employees have complained to me that they don

t want to pay 
the union anymore. 
 
I don

t know what to do with the money.

 
L. 
 
The Failure to Make Payments to the Union

s Funds
 
As set forth above, the collective
-
bargaining agreement e
x-
pired on November 
27, 2009.
 
 
It provided that the Respondent 
was obligated to make contributions to the Union

s Health 
Fund, Retirement Fund, Education and Legal Assistance Fund 
for the period beginning December 1, 2009, at a rate of 16.3
 
percent
 
of the total gross earnings of its bargaining unit payroll.
 
 
That figure is comprised of 15.9
 
percent
 
for the Health Fund, 
1.6
 
percent
 
for the Retirement Fund, and .4
 
percent
 
for the E
d-
ucation and Legal Services Fund.
9
 
Fund contributions are due on the 
15
th
 
of the month follo
w-
ing the month in which they accrue. 
 
Thus, the December 2009 
fund contribution
s were due on January 15, 2010.
 
Timothy Clark, the manager of collections for Amalgamated 
Life, the organization which oversees contributions for the 
Union

s benefit funds, credibly testified that no fund contrib
u-
tions were received from the Respondent when they were due 
for the months of Decemb
er 2009 through April 2010.
 
Markus admitted in his pretrial affidavit that the Respondent 

ceased making contributio
ns to the Union

s benefit funds upon 
the expiration of the CBA. 
 
We could not afford those pa
y-
ments anymore and since the CBA expired we no longer had to 
give it to the benefit fund.

 
On April 27, 2010, the Employer sent a check for the D
e-
cember 2009 fund 
contribution. 
 
However, the check was in the 
amount of 8
 
percent
 
of its payroll, instead of 16.3
 
percent
 
of 
payroll. 
 
Similarly, beginning in May 2010, the Employer sent 
checks for the months of January 2010 through July 2010, in 
the amount of 8
 
percent
 
of
 
payroll. 
 
In September 2010, the 
Respondent sent a payment of 15
 
percent for the month of A
u-
gust 2010.
 
On June 21, 2010, notices were sent to the Respondent and 
its employees that fund benefits would be suspended on July 7 
due to the Employer

s delinquenc
ies in paying its fund contr
i-
butions from January 2009 through April 2010.
 
 
The benefits 
were later suspended. 
 
On September 27, the benefits were 
                                        
                  
 
9
 
GC Exh. 5, pp. 62, 68, and 73.
 
reinstated with the understanding that the Respondent would 
make its contributions at t
he correct rates.
 
In a
ddition, Markus

 
letter of December 15, 2008, complai
n-
ing that he had to cut his prices to his customers, noted that the 
Respondent would be 

unable to pay the benefit fund increases 
or any other increases in the 
u
nion contract for the calendar 
year 2009.

 
 
He offered to keep the benefits at the 2008 levels 
but he did not do that, since he paid no Fund benefits at all from 
December 2009 through April 2010, and then paid at a rate of 
only 8
 
percent
 
for the period January through July 2010 al
t-
hough the contra
ct provided for a Fund contribution of 15.4
 
percent
 
of payroll. 
 
In September, the Respondent made a pa
y-
ment of 15
 
percent
 
for the month of August
 
2010, which itself 
was lower than the con
tractual payment required.
 
As set forth above, Markus

 
letter dated 
November 25, 2009, 
set forth above, that 

no financial contributions would be made 
to the Union until a new contract was signed.

 
 
Further, Markus 
conceded that he paid into the Fund 

up to November 28, 
2009

 
for the period until the contract expired.
 
M. 
 
Access to the Shop
 
The expired contract provides that 

the Employer shall re
c-
ognize and deal with such representatives as the Manager of the 
union may designate and shall permit such designated repr
e-
sentatives to visit the plant at any time during working 
hours 
provided that there shall be no interference with production.

 
On November 27, 2006, the Union and the Respondent e
n-
tered into an agreement extending the contract to November 27, 
2009. 
 
The agreement provided for certain minimum wage rates 
and other 
financial terms. 
 
In addition, it stated that the parties 
should 

see side letter/access

Article 2B.

 
 
According to 
Larancuent, no agreement had been reached during negotiations 
concerning access to the shop, and it was his recollection that 
the attorneys 
were supposed to have drafted a clause concer
n-
ing access but never did.
 
Figueroa stated that before his discharge, 
u
nion represent
a-
tives frequently visited the shop, with Deschamps coming once 
per week. 
 
When there, Deschamps spoke to employees in the 
pro
d
uction area.
 
Union 
A
gents Larancuent and Deschamps testified that it 
was their practice to enter the shop, announce their presence by 
telling Markus, Valderrama
,
 
or another official that they were 
there, and 

walk the shop

 
speaking to the employees on the
 
production floor while they were working. 
 
They visited the 
shop at any time, and stayed from 
1
 
to 
2
 
hours. 
 
They had never 
been asked to obtain permission from management to enter the 
production floor, and they had never given advan
ce notice of a 
visit.
 
Deschamps testified that in January 2010, after the expiration 
of the contract in November 2009, he visited the facility and 
announced himself at the office as he normally does. 
 
He a
p-
proached Markus in his office, and was told that he was not 
supposed to 
be in the shop because 

we don

t have a contract.

 
Deschamps replied that even if the parties did not then have a 
contract, they were negotiating a new agreement, and he co
n-
tinued to represent the employees.
 
 
Markus then permitted De
s-
champs to speak to em
ployees as he normally did.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
660
 
Deschamps stated that 
1
 
or 
2
 
months later, he visited the 
shop and was told by Markus

 
son Boris that Markus said that 
he could not enter the shop when he was not present. 
 
They 
went to the conference room where Boris offered to
 
bring to the 
conference room any employees he wished to speak to.
 
 
De
s-
champs gave him the names of two employees who Boris 
brought to the room, but Deschamps did not ask for other 
workers because he did not want them singled ou
t.
 
On June 11, Deschamps vis
ited the shop for a negotiation 
session attended by him, Larancuent
,
 
and Figueroa. 
 
He had 
been told by the Respondent

s attorney that they would receive 
access to the shop on the condition that they do so during the 
lunchbreak. 
 
The Union agents were perm
itted access to the 
productio
n floor during the lunchbreak.
 
Analysis and Discussion
 
I
.
  
C
REDIBILITY
 
I cannot credit the testimony of Markus. 
 
The most glaring 
instance of his lack of credibility is his denial, in his testimony 
and pretrial affidavit, that 
he drafted or distributed the Nove
m-
ber 23 letter. 
 
He also denied authorizing its preparation or 
distribution, and Valderrama denied g
iving the letter to any 
worker.
 
However, 
i
n his affidavit, Markus stated that 

it appears that 
my signature is on the 
letter.

 
 
A signature comparison may be 
made by the trier of fact. 
 
Federal Rules of Evidence, Rule 
901(b)(3). 
 
I have done so and find that the signature on the 
November 23 letter is identical to that of Markus on other le
t-
ters admittedly authored by him 
which were received in ev
i-
dence.
 
Markus acknowledged that the signature looks like his, but 
noted that the letter must have been 

doctored.

 
 
Who doctored 
it? 
 
The Union did not have to manufacture the letter because 
there were other writings admittedly au
thored by Markus, such 
as the November 25 bargaining proposal, which contained ev
i-
dence of unfair labor practices. 
 
Moreover, the consistent, cre
d-
ible and plausible testimony of Figueroa, Rosario
,
 
and Vaquero 
that they received the letter at the shop, and 
were questioned by 
Markus and Valderrama as to why they wanted copies in En
g-
lish, serve to undermine Markus

 
testimony that he was un
a-
ware of t
he letter and did not write it.
 
The Respondent

s brief states that the letter is dissimilar to 
other letters admi
ttedly authored by Markus, a Russian imm
i-
grant for whom English is his second language. 
 
The important 
distinction is, however, that those other letters were written in 
English and were addressed to the Union. 
 
The November 23 
letter, in contrast, was dire
cted to the Respondent

s Spanish
-
speaking employees and was in Spanish. 
 
Consistent with his 
practice when addressing his employees, Markus always had a 
Spanish speaking person, either 
S
upervisor Lopez or 
A
gent 
Valderrama, trans
late for him.
 
Thus, the Nove
mber 23 letter represents Markus

 
statements 
but the precise wording was 
that of the Spanish translator.
 
Moreover, the letter

s statement that the plant would close if 
the Employer had to sign the contract the Union proposed, is 
consistent with Markus

 
pre
trial affidavit, referred to above, in 
which he told the employees that the Employer could not afford 
to pay 16 or 17
 
percent
 
of gross salary for the Union

s benefit 
fund, and that if it paid that amount the Employer would 

have 
no choice but to close the 
shop in 3 months.

 
 
Further, the letter 
presents the same view of the Union

s proposals

that they are 
extremely unreasonable

as that stated in Markus

 
November 
19 counterproposals


this company cannot afford the union

s 
pro

 
In addition, the letter

s advice that if the Union 

is not in the 
company

 
it would provide medical coverage, is the same as 
Valderrama

s testimony, set forth above, that she informed the 
workers that the Employer would provide health insurance if 

for any reason 
the Union is not
 

 
The statement in the letter that the Respondent would give its 
employees 

additional monies

 
if they did not want Employer
-
provided medical coverage, is consistent with Peguero

s test
i-
mony, above, that at about the same time, Markus told th
e 
workers at two meetings that 

whoever didn

t want the medical 
plan, he 

 
Further, the letter was given to at least two employees, R
o-
sario and Vaquero, with Vaquero testifying that he received his 
from 
A
ssistant to the 
S
upervisor Vasquez.
 
 
Vaquero

s detailed 
testimony that he requested an English version from Valde
r-
rama, and that Markus thereafter asked him why he asked for a 
copy for the Union, accompanied by a threat to discharge him, 
strongly supports a finding that Ma
rkus was not only aware of 
the letter, but was its author. 
 
Markus

 
retort that, by asking for 
the letter, Vaquero was disloyal to the Employer who puts food 
on his table establishes that Markus resented Vaquero

s request. 
 
It is clear that Markus would no
t have asked Vaquero why he 
wanted a copy of the letter if Markus did not authorize its iss
u-
ance.
 
In finding that the testimony of Figueroa and Peguero are 
credible, I note that their testimony that Markus told them at the 
October 21 meeting that anyone wh
o went on strike would be 
fired is consistent with Markus

 
November 25 bargaining pr
o-
posal in which he wrote that any employee who 

chooses to 
strike against this company w

 
Markus further exhibited his lack of credibility by,
 
first sta
t-
ing in his pretrial affidavit that he told the employees on Oct
o-
ber 21 that if he had to pay the Union

s requested benefit fund 
amounts he would have to close the shop, but then at hearing, 
Markus denying making that statement 
to the workers at 
the 
meeting.
 
The employee witnesses testified in a straightforward, co
n-
sistent manner and their testimony concerning statements made 
to them by Markus were corroborated by other employee wi
t-
nesses and, as set forth above, by Markus

 
admitted writings.
 
 
On 
the other hand, Markus testified in an excited, agitated 
manner, raising his voice at times to General Counsel and 
counsel for the Union, addressing them in a harsh, hostile ma
n-
ner.
10
 
 
That did not serve to b
olster his credibility.
 
                                        
                  
 
10
 

M
S
.
 
V
LACKECK
 

have time

 
T
HE 
W
ITNESS
:  Stop to play game.  If you play game all day, 

support you.  I 

to make bullshit to me.  You get your salary from my pocket.  I 
pay for this.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
661
 
II
.
  
T
HE 
A
LLEGED 
I
NTERFE
RENCE WITH 
E
MPLOYEE 
R
IGHTS
 
U
NDER THE 
A
CT
 
A. 
 
The Respon

 
Miguel Figueroa
 
First, I find that Miguel Figueroa was the Union

s shop 
steward from about June 2009. 
 
Although his election was 

u
n-
usual,

 
it is clear that he was selec
ted as the steward and acted 
as such. 
 
Thus, he credibly testified that he represented at least 
one employee who was disciplined and he acted as a conduit 
between workers having questions and the Union
.
 
Although Markus denied knowledge that Figueroa was th
e 
steward, his attitude toward Figueroa belies that claim. 
 
Thus, 
Figueroa credibly testified that only about 
1
 
month after his 
election, Markus told him that he was working for the company 
and not for the Union, and that he should not give information 

ab
out the Union.

 
 
Clearly, Markus regarded him as acting in 
behalf of the Union. 
 
Whether Markus was formally notified by 
the Union that Figueroa was its steward is beside the point.
 
 
Further, Valderrama testified that everyone in the shop believed 
that he 
was the steward because he spoke about the Union
 

 
Markus

 
warning to Figueroa that he should not give info
r-
mation about the Union to the employees or to the Union about 
employee complaints violated the Act. 
 
The Act prohibits such 
interfere
nce with a union representative

s right to speak to e
m-
ployees or to report on working conditions to the union which 
represents employees. 
 
C.P. Associates, Inc., 
336 NLRB 167, 
172 (2001); 
DaimlerChrysler Corp
., 331 NLRB 1324, 1324 
(2000)
.
 
In addition, 
Markus

 
warning to Figueroa that he could not 
meet with the employees during lunch hour, and Valderrama

s 
warning that he could not speak to coworkers during lunch or 
breaktimes, and that he could not speak about the Union at all, 
also violate the Act. 
 
Th
is was not a valid no
-
solicitation rule 
because Figueroa was barred from speaking to employees while 
on break or at lunch. 
 
The Act protects the right of employees 
to solicit in nonworking areas or during nonworking times.
 
 
Because these rules prohibited a
ll solicitation, including that 
which the Act protects, it is overly broad and violates Section 
8(a)(1) of the Act. 
 
Earthgrains Co.,
 
351 NLRB 733, 751 
(2007); 
Republic Aviation Corp. v. NLRB,
 
324 U.S. 793 (1945); 
Our Way, Inc.,
 
268 NLRB 394 (1983)
.
 
In add
ition, I find that Figueroa credibly testified that 
Markus told him on October 18 that he must attend an emplo
y-
ee meeting on October 21 at which he would address union 
matters, and that if Figueroa was 

still continuing the attack 
against him he was going 
to fire me.

 
 
Clearly, Markus regar
d-
ed Figueroa

s providing information to the Union and his acting 
                                        
                                        
            
 
J
UDGE 
D
AVIS
:  All right. I think

 
T
HE 
W
ITNESS

have time to breathe even durin
g the day.  A employee come to 
meet him, let them sweat all day.  Do you know what it mean to 
get sweat?  Do you know what it mean working in 60 degrees?
 
J
UDGE 
D
AVIS
:  Mr. Markus.
 
T
HE 
W
ITNESS
:  Do you what


 
J
UDGE 
D
AVIS
:  Mr. Markus.
 
T
H
E 
W
ITNESS

 
on its behalf as an 

attack

 
against the Respondent. 
 
This is 
proven in Markus

 
comment that Figueroa was working for 
him, not for the Union. 
 
In making the
 
threat of discharge, 
Markus was attempting to intimidate Figueroa into being silent 
at the meeting, or at least not contradicting Markus

 
statements 
to the workers.
 
 
This constitutes an unlawful threat to discharge 
Figueroa for engaging in activities in b
ehalf of the Union. 
 
Markus

 
demand that Figueroa attend the meeting but not 

a
t-
tack

 
Markus threat, put Figueroa, as the steward, 

in a sharp 
conflict of interest by pitting [his] interest in representing the 
bargaining unit 
. . .
 
to the fullest extent, a
gainst [his] interest in 
protecting [his] own job by complying with the company

s 
demand.

 
 
Hospital Linen Service
, 316 NLRB 1151, 1153 
(1995)
.
 
B. 
 
Markus

 
Comments at the October 21 Meeting
 
Employees Figueroa and Peguero credibly testified that 
Markus sai
d that the Union

s demands were unreasonable and 
if he had to sign a contract on the Union

s terms he would have 
to fire a certain percentage of the workers and close the shop.
 
 
Such a threat, in the absence of objective evidence that if the 
Respondent cou
ld not meet the Union

s demands it had to close 
its business, violated the Act. 
 
Yearbook House, Inc.
, 223 
NLRB 1456, 1463 (1976). 
 
Supporting the employees

 
testim
o-
ny is Markus

 
pretrial affidavit in which he stated that he told 
the workers

 
that if he had to pay the amounts the Union d
e-
manded for its benefit funds he would close the shop.
 
Employees Figueroa and Peguero also quoted Markus as 
sa
y
ing that if the employees went on strike, he would fire the 
strikers.
11
 
 
Their credibility is suppo
rted by Markus

 
November 
25 bargaining proposal which stated that any employee who 

chooses to strike against this company will be terminated i
m-
mediately and will be replaced with new employees.

 
 
Markus

 
threat to discharge any employee who struck violate
s the Act.
 
 
Dayton Newspapers
, 339 NLRB 650, 652 (2003)
.
 
Employee witnesses also testified that Markus promised the 
workers a raise in pay, a better medical plan and holiday pay. 
 
Markus admitted promising and giving the employees a 30 cent 
raise at the me
eting. 
 
His promises of such benefits violates the 
Act, particularly where the promises were made in the context 
of his saying that he did not want the Union, and threatened to 
close if he had to agree to its terms. 
 
These promises were 
therefore condition
ed on the employees

 
withdrawing their 
support for the Union. 
 
Wilshire Plaza Hotel
, 353 NLRB 304, 
339

340 (2008)
.
 
C. 
 
The November 23 Letter
 
As set forth above, I find that the Respondent issued the N
o-
vember 23 letter to its employees. 
 
As such, the Respo
ndent is 
                                        
                  
 
11
 
The Respondent disputes that Peguero was at the meeting, produ
c-
ing his timecard for October 21, which indicates that he was not at 
work that day.  There was some confusion regarding the date of the 
meeting.  
Figueroa believed that it took place on the prior day, October 
20.  Regardless of the date of the meeting, I find that the mutually 
corroborative testimony of Figueroa, Peguero, and Vaquero establishes 
that a meeting took place on or about October 21, at w
hich Markus 


 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
662
 
responsible for its contents. 
 
It states that if the Respondent had 
to agree to the Union

s proposals it would be closed and the 
employees left without jobs. 
 
By making this statement, the 
Respondent violated the Act. 
 
Such a prediction of its act
ions 
must be supported by 

objective fact [sufficient to] convey an 
employer

s belief as to demonstrably probable consequences 
beyond his control

 
 
NLRB v. Gissel Packing Co
., 395 U.S. 
575, 618 (1969). 
 
The Respondent has not supported its predi
c-
tio
n of plant closure with any objective facts, other than 
Markus

 
unsupported belief that the Employer would go out of 
business if it agreed to the Union

s demands
.
 
The letter also said that Markus 

wanted to know how many 
of our employees wish to be in the 
union and how many do not, 
and promised that if the union was 

not in the company

 
they 
would continue to receive all their benefits, and the Employer 
would obtain medical coverage for those who needed it. 
 
The 
letter asked employees to 

analyze your vote 
with the union, 
yes/no.
 
 
It does not matter how you vote, your employment will 
not be affected by this vote in any way.

 
The above statements constitute an unlawful promise to 
maintain benefits and introduce new benefits if the Union no 
longer represented 
the employees, and an unlawful request that 
employees identify whether or not they support the Union. 
 
The 
letter

s request that the employees 

vote yes/no

 
was acted 
upon by Valderrama, as discussed below, when employees 
picked up their checks. 
 
As such, her actions constituted an 
unlawful poll. 
 
The Board, citing 
Allentown Mack Sales & Se
r-
vice v. NLRB
, 522 U.S. 359 (1998), stated that 

an employer 
may poll its employees concerning their support for the incu
m-
bent union only if the employer has a g
ood
-
faith doubt, based 
on objective considerations, as to the Union

s majority status.

 
Wisconsin Porcelain Co.,
 
349 NLRB 151, 151 (2007). 
 
Here, 
the Respondent has offered no objective considerations whats
o-
ever that it had a good faith doubt as to the Un
ion

s majority 
status. 
 
Accordingly, the poll was unlawful. 
 
Wisconsin Porc
e-
lain,
 
above.
 
D. 
 
The Threat to Vaquero
 
Vaquero credibly testified that he was asked by Markus at 7 
a.m. why he wanted an English copy of the November 23 letter 
if he [Markus] was t
he one who 

put the plate of food on my 
table?

 
 
Vaquero responded that he worked for whatever he 
received from the Respondent, whereupon Markus told him that 
if he had any problem with the Union, he would be the first 
employee discharged. 
 
In contrast to 
the rich detail given by 
Vaquero, Markus simply denied having the time to speak to 
him at 7 a.m. 
 
In addition, 
M
anager Lopez who translated for 
Markus, was not called to testify.
 
I accordingly credit Vaquero

s testimony and find that 
Markus

 
comment to him
 
was an unlawful threat of discharge 
for his activity of requesting an English copy of the November 
23 letter which he informed Valderrama he wanted to show to 
the Union
.
 
E. 
 
Polling of Employees
 
The Respondent

s November 23 letter set the stage for its r
e-
quest of employees to identify their support for or against the 
Union. 
 
As set forth in the letter, Markus announced that the 
Union

s proposals were 

extremely unreasonable

 
and if forced 
to sign a contract with those terms, the shop would close. 
 
On 
the o
ther hand, he told them that if the Union was 

not in the 
company

 
the workers would continue to receive all their ben
e-
fits, and the Employer would provide medical coverage for 
those needing it. 
 
The letter then asked the workers to 

analyze 
your vote with
 
the union, yes/no. 
 
It does not matter how you 
vote, your employment will not be affected by this vote in any 
way.

 
Clearly, the Respondent was establishing a mechanism by 
which employees would have to vote for or against the Union.
 
 
The mechanism was put
 
in place, according to employees 
Peguero, Ramos
,
 
and Vaquero, by Valderrama

s presenting 
them with a form and asking them whether they were on 

Miron

s side or the Union

s side.

 
 
Whether they were asked 
to actually sign the form as a condition to receivi
ng their 
pay
check is irrelevant.
 
Both Markus and Valderrama denied preparing or presenting 
a form to employees asking them whether they supported the 
Union.
 
 
Rather, according to the Respondent, Valderrama sim
p-
ly asked whether they wanted Employer
-
provided
 
medical co
v-
erage if the Employer failed to reach agreement on a renewal 
contract with the Union. 
 
I do not credit their testimony.
 
 
First, 
as set forth in the November 23 letter, Markus specifically 
asked them to vote for or against the Union. 
 
Second, Va
lde
r-
rama could not produce the original form, but instead re
-
created 
a form which she stated conformed exactly to the original form. 
 
But the recreated form was not accurate. 
 
For example, Ramos 
and Vaquero both testified that they wrote on the form as to 
their choice, but the recreated form did not bear any marks next 
to their names.
12
 
The evidence supports a finding that Valderrama asked e
m-
ployees to indicate their choice as to whether they supported 
Markus or the Union. 
 
Thus, I credit Ramos

 
pretrial af
fidavit 
over his testimony, and the testimony of Peguero who both 
stated that they were asked by Valderrama whether they were 

for or against the Union

 
or on 

Miron

s side or on the U
n-
ion

 
I accordingly find and conclude that the Respondent

s pol
l-
ing of its employees as to their support for the Union violated 
the Act. 
 
Allentown Mack; Wisconsin Porcelain
, above.
 
F. 
 
The Interrogation of Employees
 
As set forth above, employee Vaquero stated that in late N
o-
vember, he heard 
M
anager Jose Lopez asking t
he workers why 
they were supporting the Union. 
 
Vaquero approached and told 
Lopez to 

leave them alone,

 
adding that if they make a mi
s-
take they would make it on their own, and that no one should 
tell them which side 

they should choose.

 
 
Lopez did not te
st
i-
fy, and I credit Vaquero

s testimony. 
 
Lopez unlawfully asked 
the workers why they were supporting the Union, which const
i-
tutes an unlawful interrogation. 
 
Convenience Food Systems, 
Inc.,
 
341 NLRB 345, 350 (2004)
.
 
                                        
                  
 
12
 

The affidavit was quite clear.  He stat
ed that the paper asked whether 
the employee was for or against the Union.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
663
 
G. 
 
The Failure to Remit Dues Payments 
to the Union
 
It is undisputed that for the period December 2009 through 
March 2010, the Respondent collected dues from the emplo
y-
ees but did not remit those dues to the Union until April 2010.
 
 
Thereafter, as alleged in the complaint, the Respondent made 
p
eriodic remission of dues to the Union, and was current in its 
dues remissions as of the date of the issuance of the com
plaint.
 
 

An employer interferes with, restrains, or coerces employees 
. . .
 
where it retains for itself dues that it checked off from e
m-
ployees

 
paychecks after the expiration of a collective
-
bargaining agreement.

 
 
Duane Reade, Inc
., 342 NLRB 1016, 
1030 (2004); 
Able Aluminum Co.,
 
321
 
NLRB 1071, 1072 
(1996). 
 
I accordingly find and conclude that the Respondent 
violated Section 8(a)(1) of 
the Act by failing to remit dues it 
collected to the Union following the expiration of the contract.
 
H. 
 
The Warning to a
nd Discharge of Miguel Figueroa
 
The complaint alleges that on about September 17, 2009, the 
Respondent unlawfully issued a written warning to Figueroa, 
and that on 
November 25, it discharged him.
 
1. 
 
Legal 
p
rinciples
 
The question of whether the Respondent unlawfully di
s-
charged Figueroa i
s governed by 
Wright Line
, 251 NLRB 1083 
(1980).  Under that test, the General Counsel must prove by a 
preponderance of the evidence that union animus was a su
b-
stantial or motivating factor in the employment actions taken.
 
 
Counsel must show union activity
 
by Figueroa, employer 
knowledge of such activity, and union animus by the Respon
d-
ent.
 
Once the General Counsel has made the requisite showing, 
the burden then shifts to the Respondent to prove, as an affir
m-
ative defense, that it would have discharged Figu
eroa even in 
the
 
absence of his union activity.
 
To establish this affirmative defense 

an employer cannot 
simply present a legitimate reason for its action but must pe
r-
suade by a preponderance of the evidence that the same action 
would have been taken even
 
in the absence of the protected 
activity.

 
 
L.B.&B. Associates, Inc
., 346 NLRB 1025, 1026 
(2006). 
 

The issue is, thus, not simply whether the employer 

could have

 
disciplined the employee, but whether it 

would 
have

 
done so, regardless of his union act
ivities.

 
 
Carpenter 
Technology Corp.,
 
346 NLRB 7
64
, 773 (2006).
 
Accordingly, the Respondent may present a good reason for 
its actions, but unless it can prove that it would have issued 
such discipline absent his union activities, the Respondent has 
not es
tablished its defense. 
 

The policy and protection provi
d-
ed by the Act does not allow the employer to substitute 

good

 
reasons for 

real

 
reasons when the purpose of the discipline is 
to retaliate for an employee

s concerted activities. 
 
Under 
Wright Line
, an employer cannot carry its burden of persuasion 
by merely showing that it had a legitimate reason for taking the 
action in question; rather it 

must show by a preponderance of 
the evidence that the action would have taken place even wit
h-
out the protect
ed conduct.

 
 
North Carolina Prisoner Legal 
Services
, 351 NLRB 464, 469 fn. 17 (2007)
.
 
2. 
 
The General Counsel

s 
p
rima 
f
acie 
c
ase
 
Figueroa was the Union

s shop steward. 
 
He participated in 
at least one grievance session and also acted as a member of the 
Un
ion

s bargaining committee in its negotiations for a new 
contract before his discharge. 
 
He relayed information to and 
from the Union to his coworkers. 
 
He was also insistent, when 
disciplined by Markus, that he knew his rights.
 
I have found, above, that t
he Respondent unlawfully told 
Figueroa not to speak with his fellow employees and warned 
that he was working for the Respondent and not for the Union
.
 
I find, below, that Figueroa was unlawfully issued a warning 
on September 17.
 
 
Further, he was told on Oc
tober 18 that if he 
continued his attack against Markus at the October 21 meeting 
he would be fired. 
 
Moreover, immediately before his di
s-
charge, Valderrama gave him a 

tip

 
that he should not speak 
about the Union
 

 
Finally, Figueroa was fired abruptly, immediately after he 
was warned by Markus for allegedly lying to his coworkers, 
when he mentioned that he knew his rights. 
 
Markus

 
testified 
that upon hearing that, he responded 

oh, you know, so go, go 
do your rights
, sorry. 
 
I own company, not [you].

 
 
Thus 
Markus fired Figueroa for affirming his right to engage in co
n-
certed activity.
 
Figueroa

s discharge came in the immediate context of the 
Respondent

s unfair labor practices, which I have found, i
n-
cluding Markus

 
u
nlawful warning that he could not speak to 
employees at any time and that he worked for the Employer and 
not the Union, the Respondent

s threat to close the shop, inte
r-
rogations of employees, polling of the workers, promises of 
better benefits, and illegal
 
conditioning of bargaining. 
 
With 
respect to the September 17 warning and the discharge, as set 
forth below, he was exercising his right, under the Act, to speak 
with his coworkers 
about their working conditions.
 
I accordingly find and conclude that the G
eneral Counsel has 
proven that union animus was a substantial or motivating factor 
in the Respondent

s issuance of a warning to him on September 
17, and his discharge 
2
 
months later. 
 
Wright Line
.
 
3. 
 
The Respondent

s 
c
ase
 
Figueroa was discharged for two r
easons. 
 
The first was that 
he failed to follow the directions of a supervisor. 
 
I cannot find 
that this reason was supported, in any way, by any credible 
evidence. 
 
No facts were adduced as to what direction he failed 
to follow, or the identity of the sup
ervisor. 
 
Moreover, there 
was no written evidence that he was given a warning for this 
alleged offense. 
 
I accordingly find that this reason has not been 
sub
stantiated.
 
The other reason for the discharge involves the Respondent

s 
taking issue with remarks 
Figueroa made to his coworkers. 
 
The 
Respondent alleges that Figueroa lied to them on two separate 
occasions by telling them that they (a) were not receiving me
d-
ical benefits because Markus kept the money that he was su
p-
posed to pay to the Union for such b
enefits and (b) would be 
asked to sign a form, before they received their paycheck, in 
which they had to indicate their support for or against the U
n-
ion.
 
As to the first alleged instance of lying, Figueroa was told by 
employee Ramos that he did not receive
 
his health insurance 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
664
 
card. 
 
Figueroa checked with Union 
A
gent Deschamps who 
told him that the Respondent had not made payments toward 
the Union

s health insurance fund. 
 
Figueroa relayed this i
n-
formation to Ramos, who told Markus. 
 
Markus then warned 
F
igu
eroa for lying to employees.
 
Figueroa

s remarks occurred in the context of activity clearly 
protected by Section 7 of the Act. 
 
Thus Figueroa, as shop 
steward, was speaking to a coworker about working conditions, 
a clearly protected activity. 
 
Figueroa

s r
emark is protected 
unless it was 

so offensive, defamatory or opprobrious as to 
remove it from the protection of the Act. 
 
A statement which is 
alleged to be libelous or defamatory will not lose its protection 
unless it is made with knowledge of its falsit
y, or with reckless 
disregard of whether it was true or false.

 
 
Mediplex of Wet
h-
ersfield,
 
320 NLRB 510, 513 (1995). 
 
KBO, Inc.,
 
315 NLRB 
570, 570

571 (1994). 
 
In 
KBO
, a case very similar on its facts, 
employee Barnhart was told by a union agent that a 
tape recor
d-
ing had been made in which the employer stated that it was 
financing its antiunion campaign from the employees

 
profit
-
sharing accounts. 
 
Barnhart repeated the comment to other e
m-
ployees and was disciplined for lying. 
 
The Board, in finding 
that
 
the discipline violated the Act, stated that Barnhart 

was 
simply relay
ing to [his co
workers] in good faith what he had 
been told by the union agent, and that he reasonably believed 
the report to be true. 
 
Neither the fact that Barnhart had not 
himself he
ard the tape nor that the information may have been 
inaccurate removes Barnhart

s rem

c-

 
Thus, Figueroa simply relayed to Ramos information he r
e-
ceived from the 
u
nion agent, which he reasonably believed to 
be true. 
 
His advice to Ramos thus did not 
lose the protection of 
the Act.
 
Similarly, the second alleged instance of lying, telling an 
employee that Valderrama required him to sign a letter indica
t-
ing his interest in or against the Union, was protected. 
 
Figueroa 
de
nied giving that advice to Peguero, but nevertheless, even if 
he so informed Peguero, he reasonably relied on Rosario

s 
statement to him that he was asked to sign a letter. 
 
As set forth 
above, there is ample evidence that the Respondent polled e
m-
ployees a
bout their interest in remaining members of the Union.
 
 
Accordingly, Figueroa

s advice to employees was not impro
p-
er, and did not 
lose the protection of the Act.
 
Under a 
Wright Line
 
analysis, I find that the General Counsel 
has proven that the Respondent w
as motivated in issuing a 
written warning 
to 
Figueroa on September 17, 2009, and di
s-
charging him 
by his activities in acting as shop steward in 
speaking to his coworkers about the Union. 
 
The Respondent 
was aware of his activities in behalf of the Union an
d bore an
i-
mus against him because of those activities. 
 
I accordingly find 
and conclude that the General Counsel has met his 
Wright Lin
e
 
burden of proof.
 
I further find that the Respondent has not 
met its burden of 
proving that it would have discharged Fig
ueroa even in the 
absence of his union activities. 
 
Wright Line
, abo
ve.
 
I. 
 
The Alleged Refusals to Bargain with the Union
 
The complaint alleges that the Respondent unilaterally 
changed the terms and conditions of its employees

 
emplo
y-
ment without prior no
tice to the Union and without having 
given it an opportunity to bargain about such changes.
 
The Board has held that 

when, as here, parties are engaged 
in negotiations for a collective
-
bargaining agreement, an e
m-
ployer

s obligation to refrain from unilater
al changes extends 
beyond the mere duty to provide notice and an opportunity to 
bargain about a particular subject matter; rather it encompasses 
a duty to refrain from implementation at all, absent overall 
impasse on bargaining for the agreement as a whole
.

 
 
RBE 
Electronics of S.D.,
 
320 NLRB 80, 81 (1995)
.
 
Regarding the Respondent

s claim that impasse was reached, 
in 
Taft Broadcasting
 
Co.,
 
163 NLRB 475, 478 (1967), the 
Board defined impasse as a situation where 

good
-
faith negot
i-
ations have exhausted the 
prospects of concluding an agre
e-
ment.

 
 
As later set forth in 
Hi
-
Way Billboards, Inc
., 206 
NLRB 22, 23 (1973), the Board stated that a genuine impasse 
in negotiations is synonymous with a deadlock: the parties have 
discussed a subject or subjects in good f
aith, and, despite their 
best efforts to achieve agreement with respect to such, neither 
party is willing to move from its respective position.
 
The burden of demonstrating the existence of impasse rests 
on the party claiming impasse

here the Respondent. 
 
S
e
r-
ramonte Oldsmobile, Inc
., 318 NLRB 80, 97 (1995). 
 
The que
s-
tion of whether a valid impasse exists is a 

matter of judgment

 
and among the relevant factors are the 

bargaining history, the 
good faith of the parties in negotiations, the length of the neg
o-
t
iations, the importance of the issue or issues as to which there 
is disagreement, [and] the contemporaneous understanding of 
the parties as to the state of negotiations.

 
Taft
, above at 478.
 
The evidence establishes that no impasse was reached. 
 
In 
fact, v
ery few negotiation sessions took place. 
 
Although the 
parties met six times and exchanged proposals prior to the co
n-
tract

s expiration, it does not appear that the parties had co
m-
mitted enough time to genuinely explore the issues. 
 
Thus, no 
agreement had 
been reached on the major economic items by 
that time, and both sides stated that they were very far apart. 
 
It 
thus cannot be said that good faith negotiations have exhausted 
the pros
pects of reaching an agreement.
 
Indeed, no negotiations had taken place 
between the co
n-
tract

s expiration in November 2009, and the Respondent

s 
March 2010 letter declaring impasse.
 
 
In addition, the Respon
d-
ent undertook a campaign to undermine the Union in its e
m-
ployees

 
eyes by threatening plant closure and mass discharge, 
w
arning its shop steward not to speak to employees, and then 
discharging him, promising benefits if the employees rejected 
the Union, asking employees to choose whether they favored 
the Employer or the Union, and then refusing to continue in 
effect those te
rms and conditions of the contract which survived 
the contract

s expiration.
 
1. 
 
The pay raise
 
Markus testified that on December 10, 2009, he gave a pay 
raise of 30 cents per hour to each unit employee. 
 
The answer to 
the complaint admits that the Responde
nt granted a wage i
n-
crease of 30
 
cents
 
per hour to unit employees in about the s
e-
cond week of December 2009. 
 
The answer also admits that the 
subject of wages is a mandatory subject for the purposes of 
collec
tive bargaining.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
665
 
There is no evidence that the R
espondent notified the Union 
about the wage increase or sought to bargain with it before 
granting such a raise. 
 
Rather, Markus testified that he granted 
it because the workers had not received a raise in 
2
 
ye
ars and he 
felt sorry for them.
 
The Board has h
eld that an employer violates Section 8(a)(5) 
of the Act by unilaterally increasing employees

 
wages in the 
absence of agreement or impasse with the Union, and without 
providing an opportunity for the union to bargain with it over 
its action. 
 
Northwest Gr
aphics, Inc
., 342 NRLB 1288, 1288 
(2004). 
 
The Respondent

s granting of a wage increase also 
served to undermine the Union since it would appear to the 
employees that the Union was not effective in securing the 
wage raise. 
 
Here no impasse was reached sinc
e impasse was 
not even declared until March 2010, 
2
 
months after the raise 
was imple
mented.
 
2. 
 
The 
f
ailure to 
m
ake 
f
und 
p
ayments
 
It is undisputed, as set forth above, that, following the exp
i-
r
a
tion of the contract on November 27, 2009, the Respondent 
failed to make any contributions to the Union

s Health Fund, 
Retirement Fund, Education and Legal Assistance Fund which 
were due pursuant to the expired contract for the period D
e-
cember 2009 through April 2010.  Thereafter, the Respondent 
sent checks repre
senting amounts of contributions which were 
lower than that owed.
 
On October 31, 2009, Markus advised the Union that if a 
new contract was not reached before the expiration of the old 
one, 

this company will consider the contract with the union 
and all of 
its past affiliates to be completed. 
 
The automatic 
renewal option of the contact will not be exercised; our joint 
contractual obligations will be considered as satisfied.

 
In addition, as set forth above, Markus

 
letter dated Nove
m-
ber 25, 2009, stated tha
t 

no financial contributions would be 
made to the Union until a new contract was signed.

 
It cannot be said that the Respondent, through its letters of 
December 15, 2008 and November 25, 2009, gave proper prior 
notice to the Union and an opportunity to ba
rgain with it co
n-
cerning its cessation of benefit contributions or its intent to pay 
at a reduced rate. 
 
The two letters simply announced that the 
Employer would not pay the contractual benefit fund increases 
for the calendar year 2009, and it did not. 
 
Th
e Union did not 
waive its right to bargain about the matter, even assuming that 
the Union did not send its December 18 letter rejecting the 
Respondent

s statement that it would not honor its contractual 
obligations. 
 
The Union

s funds repeatedly notified t
he R
e-
spondent that the fund contributions were overdue, and d
e-
manded payment.
 
The Respondent did not offer to bargain with the Union co
n-
cerning this matter. 
 
Markus did not believe that he was obl
i-
gated to bargain with the Union concerning changes he wante
d 
to make. 
 
Indeed, Markus testified that he did not speak to the 
Union about his failure to make contributions to
 
the Funds until 
March or April
 
2010.
 

An employer may not cease paying employee benefits after 
the expiration of a collective
-
bargaining agre
ement unless the 
parties have reached an impasse.

 
 
Cibao Meat Products v. 
NLRB, 
547 F.3d 336, 339 (2
d
 
Cir. 2008).
 
 
I therefore find and 
conclude that the Respondent violated Section 8(a)(5) of the 
Act by ceasing to pay the proper amount of health fund ben
efits 
following the expiration of the contract on No
vember 27, 2009.
 
3. 
 
Change of 
r
ules 
c
oncerning 
a
ccess
 
The complaint alleges that in or about January 2010, the R
e-
spondent implemented new rules regarding the Union

s access 
to unit employees at its facil
ity.
 
As set forth above, the contract provides that the Respondent 
shall permit the Union

s designated representatives to visit the 
plant at any time during working hours provided that there shall 
be no interference with production.
 
A union access provisio
n in a collective
-
bargaining agre
e-
ment is a term and condition of employment that survives the 
agreement

s expiration. 
 
Union access to the employer

s pre
m-
ises is a mandatory subject of bargaining, which requires notice 
to the union and an opportunity to b
argain prior to any change.
 
 
Turtle Bay Resorts
, 353 NLRB 1242, 1275 (2009); 
T.L.C. St. 
Petersburg,
 
307 NLRB 605, 610 (1992). 
 
It is a violation of 
Section 8(a)(5) of the Act if the employer alters that provision.
 
In addition, a unilateral change in the pa
st practice of permi
t-
ting union access is a material change about which the R
e-
spondent would be obligated to bargain. 
 
Ernst Home Centers
, 
308 NLRB 848. 849 (1992). 
 
Here, the Union

s past practice 
had been to enter the premises and talk, at will, with the
 
e
m-
ployees while they were working. 
 
In January 2010, the R
e-
spondent restricted the Union

s agents to visiting with emplo
y-
ees in the conference room after having identified who they 
wish to speak with. 
 
This procedure necessarily, as Deschamps 
testified, w
ould cause the employees to be singled out, and was 
a significant change from the prior practice. 
 
There was no 
evidence that the Respondent gave any advance notice of this 
change or offered to bargain with the Union about it.
 
I accordingly find that the 
Respondent unilaterally altered 
the contractual rule and the parties

 
past practice regarding 
access to the facility by 
u
nion agents.
 
4. 
 
Conditioning 
b
argaining on the Union

s 
c
essation of
 
p
icketing and 
l
eafleting
 
The Union wrote to the Respondent

s customers threatening 
to picket its facilities. 
 
It did not, in fact, engage in picketing 
but it did leaflet those customers, and sent letters to the R
e-
spondent

s clients.
 
I accept the 
u
nion agents

 
testimony that picketing did not 
take place, and there 
is no evidence that the Union engaged in 
unlawful activity in leafleting the Respondent

s customers.
 
 
Gibson Greetings
, 310 NLRB 1286, 1288 (1993).
 
The Respondent

s letters of November 25 and December 2 
stated that it would not negotiate with the Union whi
le the U
n-
ion picketed its customers. 
 
The letters demanded that the pic
k-
eting stop immediately. 
 
The November 25 letter, in addition, 
stated that the Employer would not bargain as long as the U
n-
ion conducted a strike against it.
 
Generally, a union has a ri
ght to strike, picket
,
 
and handbill. 
 
These are rights protected by Section 7 of the Act and affirmed 
in Section 13 thereof


Nothing in this Act, except as specif
i-
cally provided for herein, shall be construed so as either to 
interfere with or impede or dim
inish in any way the right to 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
666
 
strike, or to affect the limitations or qualifications on that 
right.

 
Markus attempted to withdraw from that condition by sta
t-
ing, in his pretrial affidavit, that he did not 

enforce

 
his threat 
to stop bargaining until the p
icketing ceased, adding that he 
continued to submit proposals and meet with the Union therea
f-
ter. 
 
While that is true, the violation is established in the two 
letters which made bargaining conditional on the Union ceasing 
its lawful activity. 
 
I accordingl
y find and conclude that the 
Respondent unlawfully conditioned bargaining on the Union

s 
cessation of its picketing and leafleting, and its agreement not 
to engage in a strike.
 
5. 
 
Refusal to 
b
argain 
w
ith Figueroa 
p
resent
 
The complaint alleges that since a
bout January 21, 2010, the 
Respondent refused to bargain with the Union unless Miguel 
Figueroa, the Union

s agent for purposes of collective
-
bargaining, ceased to act as the Union

s agent for such purpo
s-
es.
 
As set forth above, on January 21, 2010, Markus r
efused to 
bargain with the Union if Figueroa was present. 
 
He reiterated 
his refusal in documentary form, thereafter. 
 
His reasons were 
that Figueroa was a discharged employee, a liar, could not read 
English, was a 

proven problem instigator

 
and no longer
 
re
p-
resents any employees.
 

Both unions and employers can freely choose their repr
e-
sentatives to deal with the other in bargaining

 
 
Long I
s-
land Jewish Medical Center
, 296 NLRB 51, 71 (1989). 
 
An 
employer has the right to refuse to deal with a parti
cular union 
representative only when he 

engages in conduct directed at the 
employer or its representatives which engenders such ill will 
that it weakens the fabric of the relationship to the extent that 
good
-
faith bargaining is impossible.

 
Sahara Datsun
, 278 
NLRB 1044, 1046 (1986). 
 
The union agent

s conduct must be 

sufficiently egregious to make bargaining impossible
.

 
Fit
z-
simmons Mfg. Co.
,
 
251 NLRB 375, 382 (1980); 
KDEN Broa
d-
casting Co
., 225 NLRB 25, 35 (1976).
 
Here, there is no evidence that 
Figueroa

s presence would 
make bargaining impossible. 
 
The Respondent does not assert 
that he was loud, abusive
,
 
or hostile toward Markus. 
 
He was 
accused of making false statements concerning benefits, and 
urging employees not to sign a letter proffered b
y Valderrama 
in which they were required to state their support for the E
m-
ployer or the Union.
 
In addition, Figueroa remained a statutory employee, and, 
inasmuch as I have found that he was unlawfully discharged, 
the Respondent

s objection that he no longe
r was employed by 
the Employer is without merit. 
 
In any event, a discharged e
m-
ployee and even a nonemployee may be a member of a union

s 
bargaining committee. 
 
Vibra
-
Screw, Inc.,
 
301 NLRB 371, 377 
(1991
). 
 
Colfor, Inc
., 282 NLRB 1173, 1179 (1987).
 
I accor
dingly find that the Respondent

s refusal to bargain on 
January 21, 2010
,
 
because Figueroa was present violated Se
c-
tion 8(a)(5) of the Act.
 
C
ONCLUSIONS OF 
L
AW
 
1. 
 
By warning and advising its shop steward not to provide 
information to the Union, the Respond
ent violated Section 
8(a)(1) of the Act.
 
2. 
 
By warning its employees not to speak to employees 
about the Union at all times during the workday, including 
break
-
 
and lunchtimes, the Respondent violated Section 8(a)(1) 
of the Act.
 
3. 
 
By threatening its emp
loyees that they would be di
s-
charged because they participated in activities on behalf of the 
Union and other protected, concerted activities, the Respondent 
violated Section 8(a)(1) of the Act.
 
4.
 
 
By threatening its employees that the shop would be 
close
d and they would be discharged if the Respondent had to 
accept the Union

s contract proposals, the Respondent violated 
Section 8(a)(1) of the Act.
 
5. 
 
By threatening its employees that they would be di
s-
charged and not permitted to return to the facility if
 
they went 
on strike against the Respondent, the Respondent violated Se
c-
tion 8(a)(1) of the Act.
 
6. 
 
By promising its employees a wage increase , and that it 
would maintain benefits and implement new benefits if the 
Union no longer represented them, the Re
spondent violated 
Section 8(a)(1) of the Act.
 
7. 
 
By polling employees by having them indicate in writing, 
in the presence of its agent, whether they supported the Union 
or the Employer, the Respondent violated Section 8(a)(1) of the 
Act.
 
8. 
 
By
 
interrogat
ing its employees about their union membe
r-
ship, activities and sympathies the Respondent violated Section 
8(a)(1) of the Act.
 
9. 
 
By continuing to deduct Union dues from employees

 
paychecks, but failing and refusing to remit those funds to the 
Union from 
November 27, 2009
,
 
to on about April 19, 2010, 
the Respondent violated Section 8(a)(1) of the Act.
 
10. 
 
By issuing a written warning to Miguel Figueroa on 
about September 17, 2009, and by discharging him, the R
e-
spondent violated Section 8(a)(3) of the Act.
 
11. 
 
The following employees constitute a unit appropriate 
for the purposes of collective
-
bargaining within the meaning of 
Section 9(b) of the Act:
 
 
Included: All production employees, drivers, eng
i-
neers, washroom employees, mechanics and helpers e
m-
ployed
 
by the Employer at its facility located at 220 Coster 
Street, Bronx, New York.
 
Excluded: All other employees, including office cler
i-
cal employees and supervisors, guards and professional 
e
mployees as defined in the Act.
 
 
12. 
 
At all times material herein 
the Union has been the e
x-
clusive collective
-
bargaining representative of the employees in 
the above unit.
 
13. 
 
By informing the Union that upon the expiration of the 
contract on November 27, 2009, it would make no financial 
contribution to the Union funds,
 
the Respondent violated Se
c-
tion 8(a)(5) and (1) of the Act.
 
14. 
 
By conditioning further bargaining with the Union upon 
the commitment of the Union to refrain from handbilling the 
Respondent

s customers or from engaging in any strike or pic
k-
eting activity
, the Respondent violated Section 8(a)(5) and (1) 
of the Act.
 
 MIRON 
&
 
SONS
,
 
INC
.
 
 
667
 
15. 
 
By stopping all payments to the Union

s Health Fund, 
Retirement Fund, Education and Legal Assistance Fund, from 
November 27, 2009
,
 
to on about April 27, 2010, and by failing 
to make full an
d complete payments to the funds thereafter 
without notice to the Union, the Respondent violated Section 
8(a)(5) and (1) of the Act.
 
16. 
 
By granting a wage increase of $.30 per hour to its unit 
employees on about December 10, 2010
,
 
without notice to the 
U
nion, the Respondent violated Section 8(a)(5) and (1) of the 
Act.
 
17. 
 
By refusing to bargain with the Union on about January 
21, 2010 because Miguel Figueroa, the Union

s shop steward 
was present, the Respondent violated Section 8(a)(5) and (1) of 
the 
Act.
 
18. 
 
By implementing new rules regarding the Union

s a
c-
cess to unit employees at the facility in about January, 2010, 
without notice to the Union, the Respondent violated Section 
8(a)(5) and (1) of the Act.
 
R
EMEDY
 
Having found that the Respondent has 
engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
The Respondent must make whole the Laundry, Dry Clea
n-
ing Workers and Allied
 
Industries Health Fund, Retirement 
Fund, Education and Legal Assistance Fund, Workers United, 
for its failure to make contributions from December 1, 2009 as 
required by the parties

 
November 28, 2006
,
 
to November 27, 
2009 collective
-
bargaining agreement, 
including any additional 
amounts due to the funds in accordance with 
Merryweather 
Optical Co
., 240 NLRB 1213, 1216 (1979). The Respondent 
shall also reimburse unit employees for any expenses resulting 
form its failure to make such required payments or cont
rib
u-
tions, as set forth in 
Kraft Plumbing & Heating,
 
252 NLRB 891 
fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981). Such amounts 
are to be computed in the manner set forth in 
Ogle Protection 
Service,
 
183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971),
 
with interest at the rate prescribed in 
New Horizons
,
 
283 
NLRB 1173 (1987), compounded daily as prescribed in 
Ke
n-
tucky River Medical Center
, 356 NLRB 
6, 9
-
10
 
(2010).
 
The Respondent having discriminatorily discharged Miguel 
Figueroa, it must offer him rein
statement and shall make him 
whole for any loss of earnings and other benefits suffered as a 
result of the unlawful action against him. Backpay shall be 
computed in accordance with 
F.
 
W. Woolworth Co
., 
90 NLRB 
289 (1950)
, with interest at the rate prescrib
ed in 
New Horizons 
for the Retarded, 
above, compounded daily as prescribed in 
Kentucky River Medical Center,
 
above. The Respondent shall 
also be required to remove from its files any and all references 
to the unlawful warning issued to Figueroa and to his 
discharge, 
and to notify him in writing that this has been done and that the 
warning and discharge will not be used against him in any way.
 
I shall order that the Respondent be ordered to rescind the 
unilateral changes it made on or after November 27, 2009
,but 
nothing in the Order is to be construed as requiring the R
e-
spondent to cancel any unilateral changes that benefited the 
employ
ees, such as the 
3
0
-
cents 
per
-
hour wage raise.
 
Inasmuch as many of the Respondent

s employees are Spa
n-
ish
-
speaking, I shall o
rder that the Notice be posted in Spanish 
and English.
 
[Recommended Order omitted from publication.]
 
 
